UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04356 Franklin California Tax-Free Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 6/30 Date of reporting period: 6/30/14 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Annual Report State Update and Municipal Bond Market Overview 3 Franklin California Insured Tax-Free Income Fund 5 Franklin California Intermediate-Term Tax-Free Income Fund 12 Franklin California Tax-Exempt Money Fund 19 Financial Highlights and Statements of Investments 22 Financial Statements 50 Notes to Financial Statements 54 Report of Independent Registered Public Accounting Firm 63 Tax Information 64 Board Members and Officers 65 Shareholder Information 70 1 Annual Report State Update and Municipal Bond Market Overview Californias economic recovery continued at a modest pace during the 12-month period ended June 30, 2014, supported by growth in wages, consumer spending, building-permit issuance and construction activity. The states housing market was mixed during the period, as prices rose and sales volume fell, resulting largely from tight inventory combined with relatively higher mortgage rates and strict lending standards that reduced affordability. Although the states unemployment rate declined from 9.0% in June 2013 to an almost six-year low of 7.4% at period-end, it remained higher than the 6.1% national average. 1 The public sector and most private sectors contributed to employment growth, with only the manufacturing and financial activities sectors losing jobs. A revision to the states employment statistics, which made it more consistent with national statistics, showed that by period-end the state had reclaimed nearly all the jobs lost during the past recession. The states improved economic standing contributed to a better fiscal position. California ended fiscal year 2013 on June 30, 2013, with a lower-than-projected general fund cash deficit, which helped the state strengthen its liquidity and reduce borrowing needs for fiscal year 2014. With estimated recurring revenues sufficient to fund Californias constitutional and statutory funding obligations, the enacted fiscal year 2014 budget was structurally balanced. The governor and legislatures agreement on a general fund spending level that was among the past 30 years lowest, as a percentage of state personal income, resulted in a projected operating surplus for fiscal year 2014. As of May, tax revenues for fiscal year 2014 exceeded expectations and more than offset the additional cost of the states Medi-Cal program. The governors revised budget proposal for fiscal year 2015 reflected a modest surplus, with higher revenues driven by personal income tax withholding, partnership income and dividend income. On the expenditure side, the proposal focused on reducing the states significant debt, tackling the backlog in deferred maintenance and contributing to the large, underfunded retirement systems for teachers and state employees. The budget proposal also included a higher spending forecast for health and human services as a result of increased Medi-Cal enrollment. Californias net tax-supported debt was $2,465 per capita and 5.3% of personal income, compared with the $1,054 and 2.6% national medians. 2 Independent credit rating agency Standard & Poors (S&P) assigned Californias general obligation bonds an A rating with a positive outlook. 3 The rating reflected S&Ps view of the states diverse economy, innovative businesses, prominent colleges, commitment to matching recurring revenues and expenses while reducing budgetary debts, likelihood for timely budget enactments, and moderately high bonded debt. However, S&P noted that these strengths were somewhat offset by the states volatile revenue base, potential for structural budget imbalance when voter-approved tax increases fully expire in 2018, and sizable retirement benefit and budgetary liabilities. The positive outlook reflected S&Ps assessment of Californias better finances and improving general fund liquidity, as well as the potential for an enhanced rainy day fund requirement, pending voter approval in November. For the 12 months ended June 30, 2014, the municipal bond market increased in value. The Barclays Municipal Bond Index, which tracks investment-grade municipal securities, posted a +6.14% total return for the period. 4, 5 In comparison, the Barclays U.S. Treasury Index had a 12-month return of +2.04%. 4, 5 During the same period, the Barclays Insured Municipal Bond Index produced a +7.63% total return and the Barclays 10-Year Municipal Bond Index delivered a +6.34% total return. 4, 5 Municipal bond and Treasury markets suffered steep declines beginning in late May 2013 following comments by Federal Reserve Board (Fed) Chairman Ben Bernanke that the Fed could begin tapering its bond buying in the coming months. Fears of declining bond prices increased when minutes from the Feds July meeting included more discussion of tapering. Municipal bond mutual funds experienced persistent, large outflows that accelerated during August. Selling in the Treasury and municipal bond markets caused yields on longer term bonds to rise faster than yields on shorter maturity bonds in both markets, but the yield difference was more pronounced for municipal bonds. Because bond prices move in the opposite direction from yields, the yield changes led to two significant 1. Source: Bureau of Labor Statistics. 2. Source: Moodys Investors Service, 2014 State Debt Medians: Appetite for Borrowing Remains Weak, 5/22/14. 3. This does not indicate S&Ps rating of the Fund. 4. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. 5. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. franklintempleton.com Annual Report | 3 STATE UPDATE AND MUNICIPAL BOND MARKET OVERVIEW developments during the sell-off  municipal bonds under-performed Treasury bonds, and longer term municipal bonds fared worse than shorter term municipal bonds. At its September meeting, the Fed decided to maintain its monthly level of bond purchases and wait for more evidence of sustained economic growth before tapering. Investors welcomed the news, and the municipal bond market posted positive returns for the month. At its December meeting, the Fed announced it would modestly reduce the pace of its bond buying program beginning in January 2014 while maintaining historically low interest rates. The municipal bond market showed little reaction to the news initially but took comfort in the specificity provided by the Feds announcement. This knowledge, combined with lower levels of new-issue municipal bond supply compared with the previous year, helped prices increase substantially during the first half of 2014. Other factors contributed to municipal bond price volatility during the period under review. Several headline stories shook investor confidence in the municipal bond asset class. The City of Detroit, Michigan, filed for bankruptcy, the largest municipal bankruptcy filing in U.S. history. Independent credit rating agencies Standard & Poors, Moodys Investors Service and Fitch Ratings downgraded Puerto Rico general obligation debt to below investment grade. The City of Chicago suffered a three-notch downgrade by Moodys. In addition, reports from rating agencies and research organizations mentioned underfunded pensions that could affect the fiscal stability of several states and large municipalities. Bonds issued by municipalities involved in such stories have often experienced price erosion in secondary trading, but the extent of price erosion and the contagion to related issues have been unpredictable. Fallout from such headlines during the reporting period was no exception. As Puerto Rico debt traded at higher yields than similarly rated taxable securities, nontraditional buyers entered the market. Despite the entrance of these new buyers, Puerto Rico bonds experienced particularly poor performance and highly volatile trading. Near period-end, the governor of Puerto Rico enacted a law allowing public corporations, agencies and cities to seek bankruptcy protection if they became insolvent. The law sought to provide protection that is not available to public agencies, corporations and cities of Puerto Rico because they reside in a U.S. territory. The markets reaction suggested that participants thought that with this law, a significant likelihood existed for at least one of Puerto Ricos public corporations to file to restructure its debt. Puerto Rico bonds overall had a -7.86% total return for the reporting period, as measured by the Barclays Puerto Rico Municipal Bond Index. 4, 5 At period-end, we maintained our positive view of the municipal bond market. We believe municipal bonds continue to be an attractive asset class among fixed income securities, and we intend to follow our solid discipline of investing to maximize income while seeking value in the municipal bond market. The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2014, the end of the reporting period. The information is not a complete analysis of every aspect of any market, state, industry, security or fund. Statements of fact are from sources considered reliable. 4 | Annual Report franklintempleton.com Franklin California Insured Tax-Free Income Fund We are pleased to bring you Franklin California Insured Tax-Free Income Fund’s annual report for the fiscal year ended June 30, 2014. Your Fund’s Goal and Main Investments Franklin California Insured Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and California personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its net assets in insured municipal securities that pay interest free from such taxes. 1, 2 Credit Quality Breakdown* 6/30/14 % of Total Ratings Long-Term Investments AAA 3.88 % AA 75.85 % A 8.82 % BBB 7.02 % Refunded 2.25 % Not Rated 2.18 % *Securities, except for those labeled Not Rated, are assigned ratings by one or more Nationally Recognized Statistical Credit Rating Organizations (NRSROs), such as Standard & Poor’s, Moody’s and Fitch, that can be considered by the investment manager as part of its independent securities analysis. When ratings from multiple agencies are available, the highest is used, consistent with the portfolio investment process. Ratings reflect an NRSRO’s opinion of an issuer’s creditworthiness and typically range from AAA or Aaa (highest) to D (lowest). The Below Investment Grade category consists of bonds rated below BBB-. The Refunded category generally consists of refunded bonds secured by U.S. govern- ment or other high-quality securities. The Not Rated category consists of rateable securities that have not been rated by an NRSRO. Cash and equivalents (defined as bonds with stated maturities, or redemption features, of seven days or less), as well as short-term bonds (defined as bonds maturing in more than seven days but less than one year), are excluded from this breakdown. Performance Overview The Fund’s Class A share price, as measured by net asset value, increased from $12.33 on June 30, 2013, to $12.79 on June 30, 2014. The Fund’s Class A shares paid dividends totaling 52.42 cents per share for the same period. 3 The Performance Summary beginning on page 7 shows that at the end of this reporting period the Fund’s Class A shares’ distribution rate was 4.05%, based on an annualization of June’s 4.51 cent per share dividend and the maximum offering price of $13.36 on June 30, 2014. An investor in the 2014 maximum combined effective federal and California personal income tax bracket of 50.83% (including 3.8% Medicare tax) would need to earn a distribution rate of 8.24% from a taxable investment to match the Fund’s Class A tax-free distribution rate. For the Fund’s Class C and Advisor shares’ performance, please see the Performance Summary. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Dividend Distributions* 7/1/13–6/30/14 Dividend per Share (cents) Advisor Month Class A Class C Class July 4.06 3.48 4.17 August 4.06 3.48 4.17 September 4.21 3.65 4.29 October 4.31 3.75 4.39 November 4.41 3.85 4.49 December 4.41 3.82 4.46 January 4.41 3.82 4.46 February 4.51 3.92 4.56 March 4.51 3.92 4.60 April 4.51 3.92 4.60 May 4.51 3.92 4.60 June 4.51 3.91 4.61 Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. Fund shares are not insured by any U.S. or other government agency. They are subject to market risks and will fluctuate in value. 3. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 25. franklintempleton.com Annual Report | 5 FRANKLIN CALIFORNIA INSURED TAX-FREE INCOME FUND Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities while balancing risk and return within the Funds range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. We do not use leverage or derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. Portfolio Breakdown 6/30/14 % of Total Long-Term Investments* General Obligation % Transportation % Hospital & Health Care % Subject to Government Appropriations % Tax-Supported % Utilities % Refunded % Higher Education % Housing % Other Revenue % *Does not include short-term investments and other net assets. Managers Discussion Consistent with our strategy, we sought to remain invested in bonds that maintain an average weighted maturity of 15 to 30 years with good call features. Based on the combination of our value-oriented philosophy of investing primarily for income and a positively sloping municipal yield curve, in which inter est rates for longer term bonds are higher than those for shorter term bonds, we favored the use of longer term bonds. We believe our conservative, buy-and-hold investment strategy can help us achieve relatively high, current, tax-free income for shareholders. Thank you for your continued participation in Franklin California Insured Tax-Free Income Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 6 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA INSURED TAX-FREE INCOME FUND Performance Summary as of June 30, 2014 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance tables and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class (Symbol) 6/30/14 6/30/13 Change A (FRCIX) $ $ +$ C (FRCAX) $ $ +$ Advisor (FZCAX) $ $ +$ Distributions (7/1/136/30/14) Dividend Share Class Income A $ C $ Advisor $ franklintempleton.com Annual Report | 7 FRANKLIN CALIFORNIA INSURED TAX-FREE INCOME FUND PERFORMANCE SUMMARY Performance as of 6/30/14 Cumulative total return excludes sales charges. Average annual total return includes maximum sales charges. Class A: 4.25% maximum initial sales charge; Class C: 1% contingent deferred sales charge in first year only; Advisor Class: no sales charges. Cumulative Average Annual Total Annual Share Class Total Return 1 Total Return 2 Operating Expenses 3 A 0.60 % 1-Year + % + % 5-Year +38.64 % +5.83 % 10-Year +61.56 % +4.46 % C 1.15 % 1-Year +7.51 % +6.51 % 5-Year +34.88 % +6.17 % 10-Year +52.95 % +4.34 % Advisor 4 0.50 % 1-Year +8.29 % +8.29 % 5-Year +39.47 % +6.88 % 10-Year +62.63 % +4.98 % Taxable Equivalent Taxable Equivalent 30 -Day 30 -Day Share Class Distribution Rate 5 Distribution Rate 6 Standardized Yield 7 Standardized Yield 6 A 4.05 % 8.24 % 2.90 % 5.90 % C 3.62 % 7.36 % 2.48 % 5.04 % Advisor 4.32 % 8.79 % 3.12 % 6.35 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236 . 8 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA INSURED TAX-FREE INCOME FUND PERFORMANCE SUMMARY Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. franklintempleton.com Annual Report | 9 FRANKLIN CALIFORNIA INSURED TAX-FREE INCOME FUND PERFORMANCE SUMMARY Total Return Index Comparison for a Hypothetical $10,000 Investment (continued) All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 4. Effective 10/31/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 10/31/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 10/31/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 10/31/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +45.56% and +6.85%. 5. Distribution rate is based on an annualization of the respective classs June dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 6/30/14. 6. Taxable equivalent distribution rate and yield assume the published rates as of 6/20/14 for the maximum combined effective federal and California personal income tax rate of 50.83%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. This combined rate does not consider the impact of Californias surcharge on taxable income in excess of $1 million. 7. The 30-day standardized yield for the 30 days ended 6/30/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 8. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, S&P and Fitch. 9. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 10. Source: Bureau of Labor Statistics, bls.gov/cpi. The Consumer Price Index (CPI) is a commonly used measure of the inflation rate. 10 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA INSURED TAX-FREE INCOME FUND Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps . Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Beginning Account Ending Account Expenses Paid During Share Class Value 1/1/14 Value 6/30/14 Period* 1/1/146/30/14 A Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ C Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.60%; C: 1.16%; and Advisor: 0.51%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. franklintempleton.com Annual Report | 11 Franklin California Intermediate-Term Tax-Free Income Fund We are pleased to bring you Franklin California Intermediate-Term Tax-Free Income Fund’s annual report for the fiscal year ended June 30, 2014. Your Fund’s Goal and Main Investments Franklin California Intermediate-Term Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and California personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 The Fund maintains a dollar-weighted average portfolio maturity (the time at which the debt must be repaid) of 3 to 10 years. Credit Quality Breakdown* 6/30/14 % of Total Ratings Long-Term Investments AAA 8.98 % AA 56.69 % A 19.14 % BBB 10.11 % Below Investment Grade 1.11 % Refunded 1.13 % Not Rated 2.84 % *Securities, except for those labeled Not Rated, are assigned ratings by one or more Nationally Recognized Statistical Credit Rating Organizations (NRSROs), such as Standard & Poor’s, Moody’s and Fitch, that can be considered by the investment manager as part of its independent securities analysis. When ratings from multiple agencies are available, the highest is used, consistent with the port- folio investment process. Ratings reflect an NRSRO’s opinion of an issuer’s creditworthiness and typically range from AAA or Aaa (highest) to D (lowest). The Below Investment Grade category consists of bonds rated below BBB-. The Refunded category generally consists of refunded bonds secured by U.S. govern- ment or other high-quality securities. The Not Rated category consists of rateable securities that have not been rated by an NRSRO. Cash and equivalents (defined as bonds with stated maturities, or redemption features, of seven days or less), as well as short-term bonds (defined as bonds maturing in more than seven days but less than one year), are excluded from this breakdown. Performance Overview The Fund’s Class A share price, as measured by net asset value, increased from $11.73 on June 30, 2013, to $12.02 on June 30, 2014. The Fund’s Class A shares paid dividends totaling 37.79 cents per share for the same period. 2 The Performance Summary beginning on page 14 shows that at the end of this reporting period the Fund’s Class A shares’ distribution rate was 2.97%, based on an annualization of June’s 3.04 cent per share dividend and the maximum offering price of $12.30 on June 30, 2014. An investor in the 2014 maximum combined effective federal and California personal income tax bracket of 50.83% (including 3.8% Medicare tax) would need to earn a distribution rate of 6.04% from a taxable investment to match the Fund’s Class A tax-free distribution rate. For the Fund’s Class C and Advisor shares’ performance, please see the Performance Summary. Dividend distributions were affected by lower interest rates during the period. This and other factors resulted in reduced income for the portfolio and caused dividends to be lower at the end of the period. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Dividend Distributions* 7/1/13–6/30/14 Dividend per Share (cents) Advisor Month Class A Class C Class July 3.08 2.53 3.17 August 3.08 2.53 3.17 September 3.13 2.62 3.21 October 3.23 2.72 3.31 November 3.23 2.72 3.31 December 3.23 2.70 3.32 January 3.23 2.70 3.32 February 3.23 2.70 3.32 March 3.23 2.68 3.33 April 3.04 2.49 3.14 May 3.04 2.49 3.14 June 3.04 2.50 3.14 Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 37. 12 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA INTERMEDIATE-TERM TAX-FREE INCOME FUND Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities while balancing risk and return within the Funds range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. We do not use leverage or derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. Portfolio Breakdown 6/30/14 % of Total Long-Term Investments* General Obligation % Utilities % Subject to Government Appropriations % Tax-Supported % Hospital & Health Care % Transportation % Higher Education % Refunded % Other Revenue % Housing % *Does not include short-term investments and other net assets. Managers Discussion Consistent with our strategy, we sought to remain invested in bonds that maintain an average weighted maturity of 3 to 10 years. We believe our conservative, buy-and-hold investment strategy can help us achieve relatively high, current, tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from S&P, Moodys Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, and may invest in municipal securities in any rating category. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Thank you for your continued participation in Franklin California Intermediate-Term Tax-Free Income Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. franklintempleton.com Annual Report | 13 FRANKLIN CALIFORNIA INTERMEDIATE-TERM TAX-FREE INCOME FUND Performance Summary as of June 30, 2014 Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance tables and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class (Symbol) 6/30/14 6/30/13 Change A (FKCIX) $ $ +$ C (FCCIX) $ $ +$0.29 Advisor (FCRZX) $ $ +$0.29 Distributions (7/1/13–6/30/14) Dividend Share Class Income A $ C $ Advisor $ 14 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA INTERMEDIATE-TERM TAX-FREE INCOME FUND PERFORMANCE SUMMARY Performance as of 6/30/14 Cumulative total return excludes sales charges. Average annual total return includes maximum sales charges. Class A: 2.25% maximum initial sales charge; Class C: 1% contingent deferred sales charge in first year only; Advisor Class: no sales charges. Cumulative Average Annual Total Annual Share Class Total Return 1 Total Return 2 Operating Expenses 3 A 0.63 % 1-Year + % + % 5-Year +32.30 % +5.28 % 10-Year +53.13 % +4.12 % C 1.18 % 1-Year +5.22 % +4.22 % 5-Year +28.83 % +5.20 % 10-Year +45.19 % +3.80 % Advisor 4 0.53 % 1-Year +5.90 % +5.90 % 5-Year +33.12 % +5.89 % 10-Year +54.17 % +4.42 % Taxable Equivalent Taxable Equivalent 30 -Day 30 -Day Share Class Distribution Rate 5 Distribution Rate 6 Standardized Yield 7 Standardized Yield 6 A 2.97 % 6.04 % 1.86 % 3.78 % C 2.49 % 5.06 % 1.35 % 2.75 % Advisor 3.13 % 6.37 % 2.01 % 4.09 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236 . franklintempleton.com Annual Report | 15 FRANKLIN CALIFORNIA INTERMEDIATE-TERM TAX-FREE INCOME FUND PERFORMANCE SUMMARY Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 16 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA INTERMEDIATE-TERM TAX-FREE INCOME FUND PERFORMANCE SUMMARY Total Return Index Comparison for a Hypothetical $10,000 Investment (continued) All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Fund’s yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Fund’s share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse eco- nomic and regulatory changes in that state than a geographically diversified fund. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Fund’s share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bond’s issuer, insurer or guarantor, may affect the bond’s value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. Investors should carefully consider a fund’s investment. The Fund is actively managed but there is no guarantee that the manager’s investment decisions will produce the desired results. The Fund’s prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. Figures are as stated in the Fund’s current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 4. Effective 10/31/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 10/31/08, a restated figure is used based upon the Fund’s Class A performance, excluding the effect of Class A’s maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 10/31/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 10/31/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +40.44% and +6.18%. 5. Distribution rate is based on an annualization of the respective class’s June dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 6/30/14. 6. Taxable equivalent distribution rate and yield assume the published rates as of 6/20/14 for the maximum combined effective federal and California personal income tax rate of 50.83%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. This combined rate does not consider the impact of California’s surcharge on taxable income in excess of $1 million. 7. The 30-day standardized yield for the 30 days ended 6/30/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Fund’s rate of investment income, and it may not equal the Fund’s actual income distribution rate (which reflects the Fund’s past dividends paid to shareholders) or the income reported in the Fund’s financial statements. 8. Source: © 2014 Morningstar. The Barclays Municipal Bond Index: 10-Year Component is the 10-year (8-12) component of the Barclays Municipal Bond Index, which is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moody’s, S&P and Fitch. 9. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 10. Source: Bureau of Labor Statistics, bls.gov/cpi. The Consumer Price Index (CPI) is a commonly used measure of the inflation rate. franklintempleton.com Annual Report | 17 FRANKLIN CALIFORNIA INTERMEDIATE-TERM TAX-FREE INCOME FUND Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps . Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 1/1/14 Value 6/30/14 Period* 1/1/146/30/14 A Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ C Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.63%; C: 1.18%; and Advisor: 0.53%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 18 | Annual Report franklintempleton.com Franklin California Tax-Exempt Money Fund This annual report for Franklin California Tax-Exempt Money Fund covers the fiscal year ended June 30, 2014. Your Funds Goal and Main Investments Franklin California Tax-Exempt Money Fund seeks to provide as high a level of income exempt from federal and California personal income taxes as is consistent with prudent investment management and preservation of capital and liquidity. 1 The Funds portfolio invests at least 80% of its total assets in securities that pay interest free from such taxes. The Fund tries to maintain a stable $1.00 share price. An investment in the Fund is not guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. Performance Overview In an effort to promote continued economic recovery, the Federal Reserve Board (Fed) held short-term interest rates at a historically low level during the 12-month period under review, which affected money market portfolio yields. As a result, Franklin California Tax-Exempt Money Funds seven-day effective yield was unchanged at 0.00% from June 30, 2013, through June 30, 2014. Performance data represent past performance, which does not guarantee future results. Investment return will fluctuate. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Portfolio Breakdown 6/30/14 % of Total Investments Variable Rate Notes % Notes & Bonds % Tax-Exempt Commercial Paper % Investment Strategy Under normal market conditions, we invest at least 80% of the Funds total assets in high-quality, short-term municipal securities whose interest is free from federal and California state personal income taxes. Although the Fund tries to invest all of its assets in tax-free securities, it is possible, although not anticipated, that up to 20% of its assets may be in securities that pay taxable interest, including interest that may be subject to federal alternative minimum tax. We maintain a dollar-weighted average portfolio maturity of 60 days or less and a dollar-weighted average life of 120 days or less. Performance Summary 1 Symbol: FCLXX 6/30/14 Seven-day effective yield 2 % Seven-day annualized yield % Seven-day annualized yield (without waiver) -0.47 % Taxable equivalent yield 3 % Total annual operating expenses 4 % 1. The Fund has a voluntary fee waiver that may be modified or discontinued at any time, and without further notice. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. There is no guarantee the Fund will be able to avoid a negative yield. 2. Seven-day effective yield assumes the compounding of daily dividends, if any. 3. Taxable equivalent yield assumes the published rates as of 6/20/14 for the maximum combined effective federal and California personal income tax rate of 50.83%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. This combined rate does not consider the impact of Californias surcharge on taxable income in excess of $1 million. 4. The figure is as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figure shown. Annualized and effective yields are for the seven-day period ended 6/30/14. The Funds average weighted life and average weighted maturity were each 12 days. Yield reflects Fund expenses and fluctuations in interest rates on portfolio investments. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 47. franklintempleton.com Annual Report | 19 FRANKLIN CALIFORNIA TAX-EXEMPT MONEY FUND Managers Discussion During the period under review, short-term municipal bond yields remained relatively low as the Federal Open Market Committee kept rates unchanged, maintaining the federal funds target rate in a range of 0% to 0.25% and the discount rate at 0.75%. In addition, the Securities Industry and Financial Markets Association (SIFMA) Municipal Swap Index, a weekly index of variable rate securities, which make up a large portion of Franklin California Tax-Exempt Money Fund, also stayed relatively low. The SIFMA rate ranged from a high during the reporting period of 0.12% on April 23, 2014, to a low of 0.03% on February 26, 2014. SIFMA ended the period at 0.06%. 2 During the period, variable rate demand note (VRDN) issuance was extremely low compared to recent years, and demand for well-structured VRDNs supported low rates. Franklin California Tax-Exempt Money Fund continued to be very selective in purchasing high-quality securities. In this environment, the Funds yield remained at 0.00% for the fiscal year. During the review period, the Fund participated in several issues including Los Angeles County Tax and Revenue Anticipation Notes, Los Angeles Department of Water and Power VRDN and Sacramento Municipal Utility District VRDN. Thank you for your continued participation in Franklin California Tax-Exempt Money Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The informa- tion is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no repre- sentation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 2. Source: SIFMA. 20 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA TAX-EXEMPT MONEY FUND Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) of the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) of the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the Funds actual expense ratio and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Value 1/1/14 Value 6/30/14 Period* 1/1/146/30/14 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month annualized expense ratio, net of voluntary expense waivers, of 0.05%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. franklintempleton.com Annual Report | 21 FRANKLIN CALIFORNIA TAX-FREE TRUST Financial Highlights Franklin California Insured Tax-Free Income Fund Year Ended June 30, Class A Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ 12.33 $ 12.72 $ 11.76 $ 12.07 $ 11.45 Income from investment operations a : Net investment income b 0.54 0.50 0.54 0.55 0.55 Net realized and unrealized gains (losses) 0.44 (0.39 ) 0.96 (0.31 ) 0.62 Total from investment operations 0.98 0.11 1.50 0.24 1.17 Less distributions from net investment income (0.52 ) (0.50 ) (0.54 ) (0.55 ) (0.55 ) Net asset value, end of year $ 12.79 $ 12.33 $ 12.72 $ 11.76 $ 12.07 Total return c 8.22 % 0.71 % 12.96 % 2.08 % 10.33 % Ratios to average net assets Expenses 0.60 % 0.60 % 0.60 % 0.61 % 0.61 % Net investment income 4.38 % 3.88 % 4.34 % 4.63 % 4.60 % Supplemental data Net assets, end of year (000’s) $ 1,543,271 $ 1,777,179 $ 1,884,339 $ 1,715,495 $ 1,899,692 Portfolio turnover rate 12.17 % 15.99 % 11.93 % 12.49 % 14.19 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 22 | Annual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST FINANCIAL HIGHLIGHTS Franklin California Insured Tax-Free Income Fund (continued) Year Ended June 30, Class C Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ 12.50 $ 12.88 $ 11.90 $ 12.21 $ 11.57 Income from investment operations a : Net investment income b 0.48 0.44 0.47 0.49 0.49 Net realized and unrealized gains (losses) 0.43 (0.40 ) 0.98 (0.32 ) 0.63 Total from investment operations 0.91 0.04 1.45 0.17 1.12 Less distributions from net investment income (0.45 ) (0.42 ) (0.47 ) (0.48 ) (0.48 ) Net asset value, end of year $ 12.96 $ 12.50 $ 12.88 $ 11.90 $ 12.21 Total return c 7.51 % 0.22 % 12.35 % 1.49 % 9.79 % Ratios to average net assets Expenses 1.16 % 1.15 % 1.15 % 1.16 % 1.16 % Net investment income 3.82 % 3.33 % 3.79 % 4.08 % 4.05 % Supplemental data Net assets, end of year (000’s) $ 201,878 $ 269,209 $ 283,985 $ 234,494 $ 252,630 Portfolio turnover rate 12.17 % 15.99 % 11.93 % 12.49 % 14.19 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Annual Report | 23 FRANKLIN CALIFORNIA TAX-FREE TRUST FINANCIAL HIGHLIGHTS Franklin California Insured Tax-Free Income Fund (continued) Year Ended June 30, Advisor Class Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ 12.35 $ 12.74 $ 11.77 $ 12.08 $ 11.45 Income from investment operations a : Net investment income b 0.55 0.52 0.55 0.56 0.56 Net realized and unrealized gains (losses) 0.44 (0.40 ) 0.97 (0.31 ) 0.63 Total from investment operations 0.99 0.12 1.52 0.25 1.19 Less distributions from net investment income (0.53 ) (0.51 ) (0.55 ) (0.56 ) (0.56 ) Net asset value, end of year $ 12.81 $ 12.35 $ 12.74 $ 11.77 $ 12.08 Total return 8.29 % 0.81 % 13.14 % 2.17 % 10.52 % Ratios to average net assets Expenses 0.51 % 0.50 % 0.50 % 0.51 % 0.51 % Net investment income 4.47 % 3.98 % 4.44 % 4.73 % 4.70 % Supplemental data Net assets, end of year (000’s) $ 46,439 $ 62,163 $ 56,993 $ 41,213 $ 10,960 Portfolio turnover rate 12.17 % 15.99 % 11.93 % 12.49 % 14.19 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. 24 | Annual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST Statement of Investments, June 30, 2014 Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds 97.9% California 97.9% ABAG Finance Authority for Nonprofit Corps. California Health Facilities Revenue, Institute on Aging, Series A, California Mortgage Insured, 5.65%, 8/15/38 $ 9,000,000 $ 9,635,670 ABAG Finance Authority for Nonprofit Corps. Revenue, Casa de las Campanas Inc., California Mortgage Insured, 6.00%, 9/01/37 11,000,000 12,330,340 Channing House, California Mortgage Insured, 6.00%, 5/15/30 8,495,000 9,487,981 Alameda Corridor Transportation Authority Revenue, Capital Appreciation, sub. lien, Refunding, Series A, AMBAC Insured, 5.25%, 10/01/21 64,660,000 69,683,435 5.45%, 10/01/25 25,000,000 26,767,000 Alhambra City Elementary School District GO, Capital Appreciation, Election of 1999, Series B, NATL RE, FGIC Insured, zero cpn., 9/01/27 3,035,000 1,763,032 Alisal USD, GO, Capital Appreciation, Election of 2006, Series B, Assured Guaranty, zero cpn., 8/01/32 3,355,000 1,435,906 8/01/33 3,610,000 1,457,790 2/01/34 3,345,000 1,306,524 Alvord USD, GO, Riverside County, Election of 2007, Series A, AGMC Insured, 5.00%, 8/01/32 9,070,000 9,808,207 Election of 2012, Refunding, Series A, AGMC Insured, 5.00%, 8/01/42 14,690,000 15,694,796 Anaheim City School District GO, AGMC Insured, 6.25%, 8/01/40 7,500,000 8,813,700 Anaheim PFAR, Distribution System, second lien, NATL Insured, 5.00%, 10/01/29 5,000,000 5,038,550 Antioch USD, GO, Election of 2008, School Facilities Improvement No. 1-B, Assured Guaranty, 5.375%, 8/01/36 3,130,000 3,388,663 Atascadero USD, GO, Election of 2010, Series A, AGMC Insured, 5.00%, 8/01/40 6,235,000 6,568,697 Atwater PFA Wastewater Revenue, AGMC Insured, 6.125%, 5/01/45 4,620,000 5,016,719 Auburn PFA Wastewater Revenue, Assured Guaranty, 5.50%, 6/01/39 1,880,000 1,980,542 Auburn USD, COP, Refinancing Project, Assured Guaranty, 5.00%, 6/01/38 10,000,000 10,170,800 Bakersfield Wastewater Revenue, Series A, AGMC Insured, 5.00%, 9/15/32 10,430,000 11,340,748 Baldwin Park RDA Tax Allocation, Refunding, AGMC Insured, 5.70%, 9/01/25 4,000,000 4,007,640 Baldwin Park USD, GO, Capital Appreciation, Election of 2006, AGMC Insured, zero cpn., 8/01/28 5,810,000 2,778,691 Los Angeles County, Election of 2006, Refunding, Build America Mutual Assurance, 5.00%, 8/01/43 5,000,000 5,314,700 Bay Area Toll Authority Toll Bridge Revenue, Series S-4, AGMC Insured, 5.125%, 4/01/48 20,000,000 21,737,600 Beaumont USD, GO, Election of 2008, Series C, AGMC Insured, 5.75%, 8/01/36 6,200,000 6,956,214 zero cpn., 8/01/40 11,000,000 3,003,770 Berkeley USD, GO, Election of 2010, Series B, AGMC Insured, 5.375%, 8/01/35 5,090,000 5,576,197 Buckeye USD, GO, Election of 2006, AGMC Insured, 5.00%, 8/01/32 10,705,000 10,942,758 California Educational Facilities Authority Revenue, Stanford University, Refunding, Series U-3, 5.00%, 6/01/43 16,245,000 20,723,097 Series U-4, 5.00%, 6/01/43 9,775,000 12,469,576 California Health Facilities Financing Authority Revenue, Northern California Presbyterian Homes and Services Inc., Refunding, 5.40%, 7/01/28 5,000,000 5,002,850 California Infrastructure and Economic Development Bank Revenue, Bay Area Toll Bridges Seismic Retrofit, first lien, Series A, AMBAC Insured, Pre-Refunded, 5.00%, 7/01/33 8,460,000 10,692,171 California Municipal Finance Authority Senior Living Revenue, Pilgrim Place in Claremont, Series A, California Mortgage Insured, 5.875%, 5/15/29 2,895,000 3,144,723 6.125%, 5/15/39 5,830,000 6,236,934 California School Facilities Financing Authority Revenue, Azusa USD, Series A, AGMC Insured, 5.00%, 8/01/32 10,000,000 10,915,600 franklintempleton.com Annual Report | 25 FRANKLIN CALIFORNIA TAX-FREE TRUST STATEMENT OF INVESTMENTS Franklin California Insured Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) California State Community College Financing Authority Lease Revenue, College of the Sequoias and Kern Community College District, AGMC Insured, 5.00%, 6/01/30 $ $ College of the Sequoias and Kern Community College District, AGMC Insured, 5.125%, 6/01/35 Grossmont-Cuyamaca Palomar and Shasta-Tehama-Trinity Joint Community College District, Series A, NATL Insured, 5.125%, 4/01/31 California State Department of Water Resources Water System Revenue, Central Valley Project, Series AC, NATL Insured, Pre-Refunded, 5.00%, 12/01/26 Series AD, AGMC Insured, Pre-Refunded, 5.00%, 12/01/26 California State GO, NATL Insured, 6.00%, 8/01/16 NATL Insured, 6.00%, 10/01/21 Various Purpose, FGIC Insured, 5.375%, 6/01/26 California State Health Facilities Financing Authority Revenue, Childrens Hospital Los Angeles, Refunding, Series A, AGMC Insured, 5.25%, 7/01/38 Community Development Program for Persons with Developmental Disabilities, Series A, California Mortgage Insured, 6.25%, 2/01/26 Community Health Facilities, Series A, California Mortgage Insured, 5.80%, 8/01/25 Senior Living, Aldersly, Series A, California Mortgage Insured, 5.25%, 3/01/32 Sutter Health, Series A, BHAC Insured, 5.00%, 11/15/42 California State Public School District Financing Authority Lease Revenue, Southern Kern USD, Series B, AGMC Insured, ETM, 5.90%, 9/01/26 California State Public Works Board Lease Revenue, Department of Mental Health Hospital, Series A, AMBAC Insured, 5.00%, 12/01/21 12/01/26 California State University Revenue, Systemwide, Series A, AGMC Insured, 5.00%, 11/01/33 California Statewide CDA, COP, NATL Insured, 5.00%, 4/01/18 COP, Refunding, California Mortgage Insured, 5.75%, 8/01/21 MFHR, 740 S. Olive Street Apartments, Series L, GNMA Secured, 5.10%, 7/20/50 MFHR, Silver Ridge Apartments, Mandatory Put 8/01/21, Series H, FNMA Insured, 5.80%, 8/01/33 California Statewide CDA Revenue, Adventist Health System/West, Series B, Assured Guaranty, 5.00%, 3/01/37 Catholic Healthcare West, Series K, Assured Guaranty, 5.50%, 7/01/41 Enloe Medical Center, Series B, California Mortgage Insured, 6.25%, 8/15/28 Henry Mayo Newhall Memorial, Refunding, Series A, Assured Guaranty, 5.25%, 10/01/43 Henry Mayo Newhall Memorial, Series B, AMBAC Insured, Pre-Refunded, 5.05%, 10/01/28 Methodist Hospital of Southern California Project, FHA Insured, 6.75%, 2/01/38 Poway RHF Housing Inc., Series A, California Mortgage Insured, 5.25%, 11/15/35 The Redwoods Project, Refunding, California Mortgage Insured, 5.125%, 11/15/35 The Redwoods Project, Refunding, California Mortgage Insured, 5.375%, 11/15/44 Refunding, Series A, California Mortgage Insured, 5.00%, 8/01/21 St. Joseph Health System, Series E, AGMC Insured, 5.25%, 7/01/47 Sutter Health, Series C, AGMC Insured, 5.05%, 8/15/38 California Statewide CDA Water and Wastewater Revenue, Pooled Financing Program, Refunding, Series A, AGMC Insured, 5.00%, 10/01/32 26 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST STATEMENT OF INVESTMENTS Franklin California Insured Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Carlsbad USD, COP, Series A, Assured Guaranty, 5.00%, 10/01/34 $ 14,000,000 $ 15,535,240 10/01/41 3,880,000 4,173,755 Castaic USD, COP, Refunding, AGMC Insured, 5.125%, 9/01/33 1,000,000 1,050,810 Castro Valley USD, COP, Solar Projects, AGMC Insured, 5.00%, 9/01/32 2,620,000 2,718,774 Centinela Valley UHSD, GO, County of Los Angeles, Election of 2010, Series B, AGMC Insured, 5.00%, 8/01/50 3,850,000 4,102,444 Central USD, GO, Election of 2008, Series A, Assured Guaranty, 5.50%, 8/01/29 3,000,000 3,386,910 5.625%, 8/01/33 3,500,000 3,943,695 Chico PFAR, Merged Redevelopment Project Area, NATL Insured, 5.125%, 4/01/24 2,790,000 2,792,092 Coachella Valley USD, GO, Capital Appreciation, Election of 2005, Series C, AGMC Insured, zero cpn., 8/01/36 8,000,000 2,735,600 8/01/37 8,000,000 2,582,480 8/01/40 7,500,000 2,053,200 8/01/43 10,000,000 2,338,600 College of the Sequoias Tulare Area ID No. 3 GO, Election of 2008, Series A, Assured Guaranty, 5.50%, 8/01/33 5,000,000 5,346,150 College of the Sequoias Visalia Area ID No. 2 GO, Election of 2008, Series A, Assured Guaranty, 5.50%, 8/01/33 5,750,000 6,247,145 Series B, AGMC Insured, 5.00%, 8/01/39 3,000,000 3,143,850 Colton Joint USD, GO, Capital Appreciation, Election of 2008, Series B, AGMC Insured, zero cpn., 8/01/42 16,365,000 4,112,361 San Bernardino and Riverside Counties, Election of 2008, Series A, Assured Guaranty, 5.375%, 8/01/34 10,665,000 11,749,204 Corona-Norco USD, GO, Capital Appreciation, Refunding, Series B, AGMC Insured, zero cpn., 3/01/25 1,400,000 964,082 Capital Appreciation, Series B, AGMC Insured, zero cpn., 9/01/23 2,320,000 1,722,066 Capital Appreciation, Series B, AGMC Insured, zero cpn., 9/01/24 2,620,000 1,856,322 Capital Appreciation, Series C, NATL RE, FGIC Insured, zero cpn., 9/01/25 4,655,000 3,129,324 Capital Appreciation, Series C, NATL RE, FGIC Insured, zero cpn., 9/01/26 6,080,000 3,878,979 Election of 2006, Series B, Assured Guaranty, 5.375%, 2/01/34 12,000,000 13,458,120 Election of 2006, Series C, AGMC Insured, 5.50%, 8/01/39 7,500,000 8,399,325 Coronado CDA Tax Allocation, Community Development Project, NATL Insured, 5.375%, 9/01/26 2,700,000 2,706,048 Covina PFA Wastewater Revenue, Assured Guaranty, 5.375%, 10/01/29 6,550,000 7,232,444 Covina PFA Water Revenue, AGMC Insured, 5.50%, 10/01/40 3,500,000 3,781,330 Delano USD, COP, Refinancing Project, NATL Insured, 5.125%, 1/01/22 1,620,000 1,824,039 Desert Sands USD, COP, Financing Project, AGMC Insured, 5.75%, 3/01/24 10,000,000 11,355,100 El Monte UHSD, GO, Election of 2008, Series A, Assured Guaranty, 5.50%, 6/01/34 11,355,000 12,708,062 Elsinore Valley Municipal Water District COP, Refunding, Series A, BHAC Insured, 5.00%, 7/01/29 7,245,000 8,007,898 Escondido UHSD, COP, AGMC Insured, 5.00%, 6/01/33 3,500,000 3,624,705 6/01/37 2,500,000 2,574,600 Fairfax Elementary School District GO, Election of 2010, AGMC Insured, 5.75%, 11/01/40 2,250,000 2,490,300 Florin Resource Conservation District COP, Elk Grove Water Service, Refunding, Series A, NATL Insured, 5.00%, 3/01/33 5,000,000 5,004,450 franklintempleton.com Annual Report | 27 FRANKLIN CALIFORNIA TAX-FREE TRUST STATEMENT OF INVESTMENTS Franklin California Insured Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Fontana USD, GO, Series A, AGMC Insured, 5.25%, 8/01/28 $ 275,000 $ 276,100 Pre -Refunded, 5.25%, 8/01/27 6,435,000 6,460,740 Pre -Refunded, 5.25%, 8/01/28 6,725,000 6,751,900 Foothill/Eastern Transportation Corridor Agency Toll Road Revenue, Capital Appreciation, Refunding, Series A, AGMC Insured, zero cpn. to 1/15/24, 5.50% thereafter, 1/15/31 35,000,000 23,361,450 Refunding, Series A, AGMC Insured, 5.00%, 1/15/42 10,000,000 10,704,100 Refunding, Series A, AGMC Insured, zero cpn. to 1/15/24, 5.625% thereafter, 1/15/32 37,260,000 24,559,184 senior lien, Refunding, Series A, NATL Insured, 5.00%, 1/01/35 66,735,000 67,008,613 Fort Bragg USD, GO, Election of 2008, AGMC Insured, 5.125%, 8/01/41 4,380,000 4,587,437 Fowler USD, GO, Capital Appreciation, Election of 2004, Series C, AGMC Insured, zero cpn., 8/01/41 3,095,000 789,380 Capital Appreciation, Election of 2004, Series C, AGMC Insured, zero cpn., 8/01/42 3,005,000 726,729 Election of 2004, Series C, AGMC Insured, 5.25%, 8/01/39 3,555,000 3,814,337 Franklin-McKinley School District GO, Santa Clara County, Election of 2004, Series A, FGIC Insured, Pre-Refunded, 5.00%, 8/01/29 5,280,000 5,557,411 Election of 2010, Series C, Build America Mutual Assurance, 5.00%, 8/01/44 5,000,000 5,310,800 Fresno USD, GO, Refunding, Series C, NATL Insured, 5.90%, 2/01/20 2,065,000 2,472,342 8/01/22 3,000,000 3,422,910 Fullerton School District Financing Authority Special Tax Revenue, senior lien, Refunding, Series A, AGMC Insured, 5.00%, 9/01/31 2,500,000 2,654,575 Fullerton School District GO, Capital Appreciation, Series A, NATL RE, FGIC Insured, zero cpn., 8/01/23 3,030,000 2,243,109 Glendora PFAR Tax Allocation, Project No. 1, Refunding, Series A, NATL Insured, 5.00%, 9/01/24 5,000,000 5,000,450 Grossmont UHSD, GO, Capital Appreciation, Election of 2004, AGMC Insured, zero cpn., 8/01/24 5,110,000 3,594,987 Election of 2008, Series A, AGMC Insured, 5.00%, 8/01/33 1,440,000 1,594,699 Election of 2008, Series A, AGMC Insured, 5.25%, 8/01/33 7,510,000 8,481,343 Hawthorne School District GO, Election of 2008, Series A, Assured Guaranty, 5.00%, 8/01/34 1,000,000 1,074,500 Hayward USD, GO, Capital Appreciation, Election of 2008, Series A, AGMC Insured, zero cpn., 8/01/38 9,875,000 2,098,536 Hollister RDA Tax Allocation, Community Development Project, Refunding, AMBAC Insured, 5.125%, 10/01/32 19,815,000 19,816,387 Huntington Beach UHSD, COP, Adult Education Project, AGMC Insured, 5.25%, 9/01/39 2,000,000 2,145,360 Indian Wells Valley Water District COP, Refunding, Assured Guaranty, 5.125%, 10/01/32 1,690,000 1,911,238 5.25%, 10/01/39 7,590,000 8,418,980 Jefferson UHSD San Mateo County GO, Refunding, Series A, NATL Insured, 6.45%, 8/01/25 3,045,000 3,763,955 8/01/29 3,075,000 3,910,846 Jurupa Community Services District Special Tax, CFD No. 2, Series A, NATL Insured, 5.00%, 9/01/32 7,000,000 6,933,640 Jurupa PFA Special Tax Revenue, Refunding, Series A, AGMC Insured, 5.25%, 9/01/42 3,250,000 3,451,207 Series A, AGMC Insured, 5.125%, 9/01/37 4,000,000 4,238,160 Jurupa PFAR, superior lien, Refunding, Series A, AGMC Insured, 5.00%, 9/01/30 4,000,000 4,256,760 28 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST STATEMENT OF INVESTMENTS Franklin California Insured Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Kern High School District GO, AGMC Insured, ETM, 6.625%, 8/01/14 $ 1,535,000 $ 1,542,782 8/01/15 1,400,000 1,498,056 La Habra COP, Refunding, Series A, AGMC Insured, 5.25%, 9/01/40 7,900,000 8,398,648 La Mirada RDA Tax Allocation, Merged Project Area, Refunding, Series A, AGMC Insured, 5.00%, 8/15/28 1,855,000 1,995,312 Lake Elsinore USD, COP, School Facilities Project Funding Program, AGMC Insured, 5.00%, 6/01/42 10,000,000 10,324,700 Lake Tahoe USD, GO, Election of 2008, AGMC Insured, 5.375%, 8/01/29 10,000,000 11,006,700 Lakeside USD San Diego County GO, Capital Appreciation, Election of 2008, Series B, zero cpn., 8/01/45 11,540,000 2,555,764 Lancaster School District GO, Capital Appreciation, Election of 1999, NATL Insured, zero cpn., 8/01/25 5,495,000 3,467,345 7/01/26 5,965,000 3,568,323 Lawndale RDA Tax Allocation, Economic Revitalization Project, Assured Guaranty, 5.50%, 8/01/44 6,085,000 6,406,166 Lemon Grove School District GO, Election of 2008, Series A, Assured Guaranty, 5.125%, 8/01/33 2,100,000 2,228,331 Live Oak School District COP, Assured Guaranty, 5.50%, 8/01/29 1,245,000 1,358,071 5.875%, 8/01/34 2,270,000 2,489,963 5.875%, 8/01/39 2,750,000 2,986,032 Lodi Electric System Revenue COP, Series A, Assured Guaranty, 5.00%, 7/01/32 18,960,000 19,838,796 Long Beach Bond Finance Authority Tax Allocation Revenue, North Long Beach Redevelopment Projects, Series A, AMBAC Insured, 5.00%, 8/01/25 7,015,000 7,014,439 8/01/31 3,135,000 3,016,403 Los Angeles Department of Airports Revenue, Los Angeles International Airport, Senior, Series D, 5.00%, 5/15/40 30,000,000 32,866,500 Los Angeles Mortgage Revenue, Refunding, Series I, NATL Insured, 6.50%, 7/01/22 520,000 520,452 Los Angeles USD, GO, Election of 2004, Series H, AGMC Insured, 5.00%, 7/01/27 5,000,000 5,571,300 Election of 2004, Series H, AGMC Insured, 5.00%, 7/01/28 5,000,000 5,558,750 Election of 2005, Series E, AGMC Insured, 5.00%, 7/01/27 5,800,000 6,462,708 Marin Municipal Water District COP, Financing Project, AMBAC Insured, Pre-Refunded, 5.00%, 7/01/29 1,200,000 1,200,000 McFarland PFAR, Water and Wastewater Financing Projects, Series A, Assured Guaranty, 5.00%, 10/01/40 5,115,000 5,246,916 Mendocino-Lake Community College District GO, Election of 2006, Series B, AGMC Insured, 5.125%, 8/01/41 7,500,000 8,001,075 Montebello CRDA Tax Allocation, Montebello Hills Redevelopment Project, Refunding, NATL Insured, 5.60%, 3/01/19 2,460,000 2,466,642 Montebello USD, GO, Election of 2004, AGMC Insured, 5.00%, 8/01/33 2,700,000 2,948,022 Monterey Peninsula USD, GO, Election of 2010, Series A, AGMC Insured, 5.75%, 8/01/41 17,500,000 19,949,125 Moorpark USD, COP, Refunding, Assured Guaranty, 5.625%, 11/01/28 2,180,000 2,310,778 GO, Election of 2008, Capital Appreciation, Series A, Assured Guaranty, zero cpn., 8/01/32 5,870,000 2,516,763 Moreno Valley USD, GO, Election of 2004, Series A, AGMC Insured, Pre-Refunded, 5.00%, 8/01/26 4,000,000 4,015,240 franklintempleton.com Annual Report | 29 FRANKLIN CALIFORNIA TAX-FREE TRUST STATEMENT OF INVESTMENTS Franklin California Insured Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Northern California Public Power Agency Revenue, AMBAC Insured, Pre-Refunded, 7.50%, 7/01/23 $ 3,200,000 $ 4,145,696 Oak View USD, GO, AGMC Insured, 5.00%, 8/01/49 1,895,000 1,960,093 Oceanside USD, GO, Capital Appreciation, Election of 2008, Refunding, Series A, Assured Guaranty, 5.25%, 8/01/33 5,000,000 5,351,250 Series B, AGMC Insured, zero cpn., 8/01/38 10,590,000 3,164,610 Series B, AGMC Insured, zero cpn., 8/01/39 7,860,000 2,217,542 Paramount USD, GO, County of Los Angeles, Election of 2006, Build America Mutual Assurance, 5.00%, 8/01/48 2,450,000 2,590,900 Los Angeles County, Election of 2006, AGMC Insured, 5.00%, 8/01/46 11,270,000 11,830,795 Patterson Joint USD, GO, Capital Appreciation, Series A, NATL RE, FGIC Insured, zero cpn., 8/01/22 1,900,000 1,365,663 8/01/23 1,985,000 1,346,664 8/01/24 2,075,000 1,327,710 8/01/25 2,170,000 1,305,515 8/01/26 2,265,000 1,286,294 Peralta Community College District GO, Election of 2000, Series B, NATL Insured, 5.25%, 8/01/32 8,450,000 8,478,307 Election of 2006, Series B, AGMC Insured, 5.00%, 8/01/24 6,000,000 6,619,740 Perris CFD No. 93-1 Special Tax, Series A, AMBAC Insured, 5.125%, 8/15/23 3,610,000 3,613,141 Perris School District COP, School Facility Bridge Funding Program, AGMC Insured, 5.50%, 9/01/34 4,000,000 4,396,520 Perris UHSD, GO, Election of 2012, Series A, AGMC Insured, 5.00%, 9/01/42 5,000,000 5,400,000 Pittsburg USD Financing Authority Revenue, Board Program, AGMC Insured, 5.50%, 9/01/46 9,980,000 11,080,594 Pleasanton USD, COP, Refunding, AGMC Insured, 5.00%, 8/01/29 4,000,000 4,242,600 Pomona USD, GO, Election of 2008, Series A, Assured Guaranty, 5.25%, 8/01/33 5,675,000 6,149,657 Series C, AGMC Insured, 5.25%, 8/01/40 16,000,000 17,160,640 Poway RDA Tax Allocation, Paguay Redevelopment Project, AMBAC Insured, 5.00%, 12/15/25 9,195,000 9,199,506 Refunding, NATL Insured, 5.75%, 6/15/33 2,225,000 2,225,334 Rancho Cucamonga RDA Tax Allocation, Rancho Redevelopment Project, Refunding, AGMC Insured, 5.25%, 9/01/20 2,500,000 2,505,625 Richmond Joint Powers Financing Authority Lease Revenue, Civic Center Project, Refunding, Assured Guaranty, 5.875%, 8/01/37 24,000,000 27,275,280 Rio Hondo Community College District GO, Capital Appreciation, Election of 2004, Series C, zero cpn., 8/01/35 10,000,000 3,702,400 Ripon USD, GO, Election of 2012, Refunding, Series A, Build America Mutual Assurance, zero cpn. to 8/01/18, 5.00% thereafter, 8/01/42 3,020,000 2,442,848 Riverside Electric Revenue, Issue D, AGMC Insured, 5.00%, 10/01/38 5,310,000 5,662,372 Rohnert Park Community Development Commission Tax Allocation Revenue, Redevelopment Project, Series R, NATL RE, FGIC Insured, 5.00%, 8/01/37 3,620,000 3,630,100 Pre -Refunded, 5.00%, 8/01/37 1,380,000 1,487,516 Sacramento Area Flood Control Agency Special Assessment, Consolidated, Capital AD, Refunding, Series A, Assured Guaranty, 5.00%, 10/01/32 5,000,000 5,390,250 Subordinate, Capital AD No. 2, FGIC Insured, 5.80%, 11/01/16 430,000 431,643 Sacramento County Airport System Revenue, Senior, Series B, Assured Guaranty, 5.50%, 7/01/34 16,320,000 17,729,722 30 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST STATEMENT OF INVESTMENTS Franklin California Insured Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Salida Area Public Facilities Financing Agency No. 88 Special Tax, Refunding, AGMC Insured, 5.00%, 9/01/30 $ 5,435,000 $ 5,656,857 San Bernardino County SFMR, Capital Appreciation, Series A, GNMA Secured, ETM, zero cpn., 5/01/22 28,405,000 19,204,052 San Francisco Community College District GO, Series A, NATL RE, FGIC Insured, 5.00%, 6/15/26 6,000,000 6,018,180 San Gabriel USD, GO, Capital Appreciation, Series A, AGMC Insured, zero cpn., 8/01/26 3,530,000 2,187,929 2/01/27 1,850,000 1,111,758 San Jacinto USD, COP, Refunding, AGMC Insured, 5.125%, 9/01/30 4,375,000 4,626,475 San Joaquin Delta Community College District GO, Election of 2004, Capital Appreciation, Series B, AGMC Insured, zero cpn., 8/01/31 10,475,000 4,219,749 Capital Appreciation, Series B, AGMC Insured, zero cpn., 8/01/32 15,185,000 5,749,345 Series A, AGMC Insured, 5.00%, 8/01/29 520,000 544,019 Series A, AGMC Insured, Pre-Refunded, 5.00%, 8/01/29 4,530,000 4,768,006 San Joaquin Hills Transportation Corridor Agency Toll Road Revenue, Capital Appreciation, Refunding, Series A, NATL Insured, zero cpn., 1/15/26 13,155,000 7,268,927 Refunding, Series A, NATL Insured, 5.375%, 1/15/29 18,075,000 18,082,591 Refunding, Series A, NATL Insured, 5.25%, 1/15/30 12,860,000 12,862,958 senior lien, NATL Insured, 5.00%, 1/01/33 10,035,000 9,786,734 San Jose MFHR, Sixth and Martha Family Apartments, FNMA Insured, 5.875%, 3/01/33 3,410,000 3,412,796 San Jose RDA Tax Allocation, Merged Area Redevelopment Project, Series B, XLCA Insured, 5.00%, 8/01/31 15,470,000 15,689,519 San Juan USD, GO, Election of 2002, BHAC Insured, Pre-Refunded, 5.00%, 8/01/31 5,000,000 5,262,700 San Marcos School Financing Authority Lease Revenue, AGMC Insured, 5.00%, 8/15/40 15,635,000 16,217,404 San Marino USD, GO, Election of 2000, Series A, NATL Insured, zero cpn., 7/01/25 6,080,000 4,192,342 San Mateo GO, Library Improvement Project, Series A, AMBAC Insured, Pre-Refunded, 5.25%, 8/01/30 5,790,000 5,813,160 Sanger Financing Authority Wastewater Revenue, Fresno County, Subordinate, AGMC Insured, 5.00%, 6/15/35 2,360,000 2,490,579 6/15/43 3,225,000 3,383,831 Sanger Financing Authority Water Revenue, Fresno County, AGMC Insured, 5.00%, 6/15/43 2,930,000 3,074,302 Santa Ana USD, COP, Capital Appreciation, Financing Project, AGMC Insured, zero cpn., 4/01/24 14,245,000 10,168,081 Santa Clara County Financing Authority Revenue, El Camino Hospital, Series B, AMBAC Insured, 5.125%, 2/01/41 11,545,000 12,008,878 Santa Rosa Wastewater Service Facilities District Revenue, Refunding and Improvement, AMBAC Insured, 6.00%, 7/02/15 745,000 762,724 Santee School District GO, Election of 2006, Series A, AGMC Insured, 5.00%, 8/01/31 6,845,000 7,331,953 Series B, Assured Guaranty, 5.00%, 8/01/38 1,000,000 1,063,160 Series B, Assured Guaranty, 5.00%, 8/01/48 5,250,000 5,483,730 Saugus/Hart School Facilities Financing Authority Lease Revenue, Series A, AGMC Insured, 5.00%, 9/01/35 2,000,000 2,110,380 9/01/40 1,500,000 1,566,945 Snowline Joint USD, COP, Refinancing Project, Refunding, Assured Guaranty, 5.00%, 9/01/34 13,390,000 14,168,093 Sonoma CDA Tax Allocation, Redevelopment Project, Refunding, Assured Guaranty, 5.00%, 12/01/30 2,095,000 2,336,365 franklintempleton.com Annual Report | 31 FRANKLIN CALIFORNIA TAX-FREE TRUST STATEMENT OF INVESTMENTS Franklin California Insured Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Southern California Water Replenishment District Revenue COP, 5.00%, 8/01/41 $ $ Southern Mono Health Care District GO, Election of 2001, Series A, NATL Insured, zero cpn., 8/01/28 8/01/29 8/01/30 8/01/31 Stanislaus USD, GO, Election of 2008, Series A, Assured Guaranty, 5.625%, 8/01/33 Series B, Assured Guaranty, 5.125%, 8/01/41 Stockton Revenue COP, Wastewater System Project, Refunding, Series A, NATL Insured, 5.00%, 9/01/23 Sulphur Springs USD, COP, Capital Appreciation, AGMC Insured, zero cpn. to 12/01/15, 6.50% thereafter, 12/01/37 Truckee PFA Tax Allocation Revenue, Truckee Redevelopment Project Loan, Series A, AGMC Insured, 5.00%, 9/01/30 5.375%, 9/01/37 Tulare County Board of Education COP, Capital Improvement Projects, Build America Mutual Assurance, 5.375%, 5/01/33 5.50%, 5/01/38 Tustin CRDA Tax Allocation, Housing, AGMC Insured, 5.00%, 9/01/30 5.25%, 9/01/39 Union Elementary School District GO, Capital Appreciation, Series A, NATL RE, FGIC Insured, zero cpn., 9/01/24 Series B, NATL RE, FGIC Insured, zero cpn., 9/01/25 Series B, NATL RE, FGIC Insured, zero cpn., 9/01/26 University of California Revenues, Limited Project, Series D, NATL RE, FGIC Insured, 5.00%, 5/15/37 Val Verde USD, COP, Refunding, Series A, Assured Guaranty, 5.125%, 3/01/36 GO, Election of 2008, Refunding, Series B, AGMC Insured, zero cpn., 8/01/34 Vista USD, GO, Capital Appreciation, Series A, AGMC Insured, zero cpn., 8/01/26 2/01/27 Washington Township Health Care District Revenue, Refunding, 5.00%, 7/01/18 5.125%, 7/01/23 Weaver USD, GO, Election of 2006, Series C, AMBAC Insured, zero cpn., 8/01/47 West Contra Costa USD, GO, Contra Costa County, Election of 2005, Series A, AGMC Insured, 5.00%, 8/01/35 Refunding, Assured Guaranty, 5.25%, 8/01/29 West Hills Community College District School Facilities ID No. 3 GO, Election of 2008, Series B, AGMC Insured, 6.50%, 8/01/41 West Kern Community College District COP, AMBAC Insured, 5.375%, 11/01/28 Western Placer USD, COP, Refinancing Project, AGMC Insured, 5.20%, 11/01/41 Western Riverside County Water and Wastewater Finance Authority Revenue, Western Municipal Water District Improvement, Assured Guaranty, 5.50%, 9/01/34 5.625%, 9/01/39 32 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST STATEMENT OF INVESTMENTS Franklin California Insured Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Wiseburn School District GO, Election of 2010, Series A, AGMC Insured, 5.75%, 8/01/40 $ 9,215,000 $ 10,229,203 Series B, AGMC Insured, 5.625%, 5/01/41 10,000,000 11,018,600 Woodside Elementary School District GO, Election of 2005, NATL Insured, Pre-Refunded, 5.00%, 10/01/29 4,435,000 4,904,090 Yosemite Community College District GO, Election of 2004, Series C, AGMC Insured, 5.00%, 8/01/32 5,000,000 5,489,800 Total Municipal Bonds (Cost $1,594,858,477) 97.9% 1,754,764,402 Other Assets, less Liabilities 2.1% 36,822,773 Net Assets 100.0% $ 1,791,587,175 See Abbreviations on page 62. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Annual Report | 33 FRANKLIN CALIFORNIA TAX-FREE TRUST Financial Highlights Franklin California Intermediate-Term Tax-Free Income Fund Year Ended June 30, Class A Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ 11.73 $ 12.04 $ 11.30 $ 11.42 $ 10.87 Income from investment operations a : Net investment income b 0.39 0.38 0.43 0.45 0.45 Net realized and unrealized gains (losses) 0.28 (0.31 ) 0.74 (0.13 ) 0.55 Total from investment operations 0.67 0.07 1.17 0.32 1.00 Less distributions from net investment income (0.38 ) (0.38 ) (0.43 ) (0.44 ) (0.45 ) Net asset value, end of year $ 12.02 $ 11.73 $ 12.04 $ 11.30 $ 11.42 Total return c 5.81 % 0.55 % 10.53 % 2.88 % 9.36 % Ratios to average net assets Expenses 0.63 % 0.63 % 0.64 % 0.64 % 0.66 % Net investment income 3.28 % 3.14 % 3.63 % 3.93 % 3.95 % Supplemental data Net assets, end of year (000’s) $ 853,496 $ 785,196 $ 741,604 $ 589,818 $ 669,838 Portfolio turnover rate 15.62 % 6.01 % 9.95 % 9.42 % 12.40 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 34 | Annual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST FINANCIAL HIGHLIGHTS Franklin California Intermediate-Term Tax-Free Income Fund (continued) Year Ended June 30, Class C Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ 11.77 $ 12.08 $ 11.33 $ 11.45 $ 10.89 Income from investment operations a : Net investment income b 0.32 0.32 0.36 0.38 0.38 Net realized and unrealized gains (losses) 0.28 (0.31 ) 0.76 (0.12 ) 0.57 Total from investment operations 0.60 0.01 1.12 0.26 0.95 Less distributions from net investment income (0.31 ) (0.32 ) (0.37 ) (0.38 ) (0.39 ) Net asset value, end of year $ 12.06 $ 11.77 $ 12.08 $ 11.33 $ 11.45 Total return c 5.22 % (0.01 )% 9.89 % 2.40 % 8.83 % Ratios to average net assets Expenses 1.18 % 1.18 % 1.19 % 1.19 % 1.21 % Net investment income 2.73 % 2.59 % 3.08 % 3.38 % 3.40 % Supplemental data Net assets, end of year (000’s) $ 219,197 $ 197,263 $ 173,557 $ 128,554 $ 111,795 Portfolio turnover rate 15.62 % 6.01 % 9.95 % 9.42 % 12.40 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Annual Report | 35 FRANKLIN CALIFORNIA TAX-FREE TRUST FINANCIAL HIGHLIGHTS Franklin California Intermediate-Term Tax-Free Income Fund (continued) Year Ended June 30, Advisor Class Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ 11.75 $ 12.07 $ 11.32 $ 11.44 $ 10.87 Income from investment operations a : Net investment income b 0.40 0.40 0.44 0.46 0.46 Net realized and unrealized gains (losses) 0.28 (0.32 ) 0.75 (0.13 ) 0.58 Total from investment operations 0.68 0.08 1.19 0.33 1.04 Less distributions from net investment income (0.39 ) (0.40 ) (0.44 ) (0.45 ) (0.47 ) Net asset value, end of year $ 12.04 $ 11.75 $ 12.07 $ 11.32 $ 11.44 Total return 5.90 % 0.56 % 10.71 % 2.98 % 9.65 % Ratios to average net assets Expenses 0.53 % 0.53 % 0.54 % 0.54 % 0.56 % Net investment income 3.38 % 3.24 % 3.73 % 4.03 % 4.05 % Supplemental data Net assets, end of year (000’s) $ 252,663 $ 218,524 $ 160,565 $ 95,447 $ 36,322 Portfolio turnover rate 15.62 % 6.01 % 9.95 % 9.42 % 12.40 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. 36 | Annual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST Statement of Investments, June 30, 2014 Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds 95.3% California 91.4% ABAG Finance Authority for Nonprofit Corps. Insured Senior Living Revenue, Odd Fellows Home of California, Refunding, Series A, California Mortgage Insured, 5.00%, 4/01/23 $ $ 4/01/24 ABAG Finance Authority for Nonprofit Corps. Revenue, Channing House, California Mortgage Insured, 5.00%, 5/15/20 Episcopal Senior Communities, Refunding, 5.25%, 7/01/22 Jackson Laboratory, Refunding, 5.00%, 7/01/21 Jackson Laboratory, Refunding, 5.00%, 7/01/22 Jackson Laboratory, Refunding, 5.00%, 7/01/23 Jackson Laboratory, Refunding, 5.00%, 7/01/24 ABAG Revenue, SABR, Refunding, Series A-E, 5.40%, 9/15/14 Alameda Corridor Transportation Authority Revenue, Capital Appreciation, sub. lien, Refunding, Series A, AMBAC Insured, zero cpn., 10/01/17 Antelope Valley Community College District GO, Refunding, Series A, 5.00%, 8/01/25 Arcadia USD, GO, Capital Appreciation, Election of 2006, Series A, AGMC Insured, zero cpn., 8/01/22 Baldwin Park USD, GO, Capital Appreciation, Election of 2006, AGMC Insured, zero cpn., 8/01/24 Banning Utility Authority Water Enterprise Revenue, Refunding and Improvement Projects, NATL RE, FGIC Insured, 5.00%, 11/01/21 Bay Area Toll Authority Toll Bridge Revenue, San Francisco Bay Area, Refunding, Series F-1, 5.00%, 4/01/22 Series F, Pre-Refunded, 5.00%, 4/01/24 Bonita Canyon Public Facilities Financing Authority Special Tax, CFD No. 98-1, Refunding, 5.00%, 9/01/26 9/01/28 Burbank USD, GO, Capital Appreciation, Election of 1997, Series C, NATL RE, FGIC Insured, zero cpn., 8/01/15 8/01/16 California Community College Financing Authority Lease Revenue, Coast Community College District, Series A, Pre-Refunded, 5.00%, 6/01/26 California Infrastructure and Economic Development Bank Revenue, Broad Museum Project, Series A, 5.00%, 6/01/21 California State Department of Water Resources Central Valley Project Water System Revenue, Refunding, Series AM, 5.00%, 12/01/24 Series AM, 5.00%, 12/01/23 Series AM, 5.00%, 12/01/25 California State Department of Water Resources Power Supply Revenue, Refunding, Series H, 5.00%, 5/01/22 Refunding, Series H, AGMC Insured, 5.00%, 5/01/22 Refunding, Series L, 5.00%, 5/01/22 Refunding, Series N, 5.00%, 5/01/21 Series H, AGMC Insured, 5.00%, 5/01/17 California State Department of Water Resources Water System Revenue, Central Valley Project, Refunding, Series AE, 5.00%, 12/01/26 California State Economic Recovery GO, Series A, 5.00%, 7/01/15 Pre-Refunded, 5.00%, 7/01/15 franklintempleton.com Annual Report | 37 FRANKLIN CALIFORNIA TAX-FREE TRUST STATEMENT OF INVESTMENTS Franklin California Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) California State Educational Facilities Authority Revenue, Chapman University, Refunding, 5.00%, 4/01/25 $ $ Stanford University, Refunding, Series U-5, 5.00%, 5/01/21 University of San Francisco, 5.00%, 10/01/21 California State GO, 5.25%, 6/01/16 Refunding, 5.00%, 2/01/22 Refunding, 5.25%, 9/01/22 Refunding, 5.00%, 10/01/22 Various Purpose, Refunding, 5.00%, 12/01/27 Various Purpose, Refunding, 5.00%, 12/01/28 California State Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series K, 5.125%, 7/01/22 Cedars-Sinai Medical Center, Refunding, 5.00%, 11/15/19 Community Program for Persons with Developmental Disabilities, Series A, California Mortgage Insured, 6.00%, 2/01/24 Providence Health & Services, Series C, Pre-Refunded, 5.75%, 10/01/19 Providence Health and Services, Series C, Pre-Refunded, 6.00%, 10/01/20 Scripps Health, Series A, 5.00%, 10/01/22 California State Municipal Finance Authority COP, Community Hospitals of Central California, 5.00%, 2/01/18 5.00%, 2/01/19 5.00%, 2/01/20 5.00%, 2/01/21 Refunding, 5.00%, 2/01/17 Refunding, 5.00%, 2/01/19 California State Municipal Finance Authority Revenue, Kern Regional Center Project, Series A, 6.00%, 5/01/19 Kern Regional Center Project, Series A, 6.875%, 5/01/25 Loma Linda University, 5.00%, 4/01/24 South Central Los Angeles Regional Center Project, Community Impact Development, 5.25%, 12/01/27 California State Public Works Board Lease Revenue, California State University Projects, Series B-1, 5.375%, 3/01/25 Department of Corrections and Rehabilitation, Refunding, Series J, 5.00%, 1/01/21 Department of Forestry and Fire Protection, Series A, 4.875%, 10/01/18 Department of General Services, Buildings 8 and 9, Series A, 5.75%, 4/01/23 Department of General Services, Buildings 8 and 9, Series A, 6.00%, 4/01/24 Series A, 5.00%, 9/01/26 Trustees of the California State University, J. Paul Leonard and Sutro Library, Series J, 5.50%, 11/01/25 Trustees of the California State University, J. Paul Leonard and Sutro Library, Series J, 5.50%, 11/01/26 Trustees of the California State University, Series D, 5.00%, 9/01/25 Trustees of the California State University, Series D, 5.00%, 9/01/26 Various Capital Projects, Series A, Sub Series A-1, 5.25%, 3/01/22 Various Capital Projects, Series G, Sub Series G-1, 5.25%, 10/01/18 Various Capital Projects, Series G, Sub Series G-1, 5.00%, 10/01/20 Various Capital Projects, Series G, Sub Series G-1, 5.125%, 10/01/22 California State University Revenue, Systemwide, Refunding, Series A, 5.00%, 11/01/25 Series A, 5.00%, 11/01/26 38 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST STATEMENT OF INVESTMENTS Franklin California Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) California Statewide CDA Revenue, CHF -Irvine LLC, UCI East Campus Apartments, Phase II, 6.00%, 5/15/23 $ 10,000,000 $ 11,329,400 Enloe Medical Center, Series A, California Mortgage Insured, 5.50%, 8/15/23 3,000,000 3,410,340 Henry Mayo Newhall Memorial, Refunding, Series A, Assured Guaranty, 5.00%, 10/01/26 1,000,000 1,139,240 Henry Mayo Newhall Memorial, Refunding, Series A, Assured Guaranty, 5.00%, 10/01/28 1,250,000 1,404,463 Lodi Memorial Hospital, Series A, California Mortgage Insured, 5.00%, 12/01/22 8,000,000 8,970,160 Methodist Hospital of Southern California Project, FHA Insured, 5.50%, 8/01/18 2,905,000 3,244,391 Methodist Hospital of Southern California Project, FHA Insured, 5.50%, 2/01/19 3,035,000 3,443,329 Methodist Hospital of Southern California Project, FHA Insured, 5.50%, 8/01/19 3,075,000 3,510,697 Poway RHF Housing, Series A, California Mortgage Insured, 5.00%, 11/15/28 500,000 559,435 The Redwoods Project, Refunding, California Mortgage Insured, 5.00%, 11/15/28 1,000,000 1,118,870 Sutter Health, Series A, 5.00%, 8/15/24 2,000,000 2,370,040 Sutter Health, Series A, 5.00%, 8/15/25 4,715,000 5,541,870 Sutter Health, Series A, 5.00%, 8/15/27 7,005,000 8,122,297 Temporary 40, American Baptist Homes of the West, Series B, Sub Series B-3, 2.10%, 10/01/19 1,000,000 1,000,090 Temporary 55, American Baptist Homes of the West, Series B, Sub Series B-2, 2.40%, 10/01/20 1,000,000 996,530 Temporary 70, American Baptist Homes of the West, Series B, Sub Series B-1, 2.75%, 10/01/21 3,000,000 3,000,150 Viewpoint School, ACA Insured, Pre-Refunded, 4.50%, 10/01/17 460,000 464,890 Viewpoint School, ACA Insured, Pre-Refunded, 4.75%, 10/01/18 480,000 485,395 California Statewide CDA, MFHR, 740 S. Olive Street Apartments, Series L, GNMA Secured, 4.25%, 7/20/24 3,540,000 3,709,000 Carson RDA, Tax Allocation Housing, Series A, 5.00%, 10/01/22 1,975,000 2,198,313 10/01/23 2,135,000 2,363,594 10/01/24 2,245,000 2,471,969 10/01/25 1,700,000 1,861,806 Castaic Lake Water Agency Revenue COP, Water System Improvement Project, Capital Appreciation, AMBAC Insured, zero cpn., 8/01/22 10,445,000 8,082,341 Cathedral City 1915 Act Special Assessment, Limited Obligation, Cove ID No. 04-02, 5.00%, 9/02/24 970,000 972,444 Chabot-Las Positas Community College District GO, Alameda and Contra Costa Counties, Refunding, 5.00%, 8/01/24 6,715,000 8,046,584 Clovis USD, GO, Capital Appreciation, Election of 2004, Series A, NATL RE, FGIC Insured, zero cpn., 8/01/17 5,235,000 5,039,577 Clovis Wastewater Revenue, Refunding, Build America Mutual Assurance, 5.00%, 8/01/28 1,200,000 1,339,908 Clovis Water Revenue, Refunding, Build America Mutual Assurance, 5.00%, 3/01/26 2,620,000 3,004,040 3/01/27 1,000,000 1,136,800 Compton CRDA Tax Allocation, Redevelopment Project, second lien, Series A, 5.00%, 8/01/25 8,275,000 8,347,985 Conejo Valley USD, GO, Election of 1998, Series C, AGMC Insured, zero cpn., 8/01/17 2,500,000 2,394,925 Series D, NATL RE, FGIC Insured, Pre-Refunded, 4.50%, 8/01/19 4,000,000 4,013,680 Contra Costa Water District Revenue, Contra Costa County, Refunding, Series T, 5.00%, 10/01/26 3,400,000 4,129,606 Corona-Norco USD, COP, Series A, AGMC Insured, 5.00%, 4/15/19 1,310,000 1,488,383 COP, Series A, AGMC Insured, 5.00%, 4/15/22 1,465,000 1,627,659 franklintempleton.com Annual Report | 39 FRANKLIN CALIFORNIA TAX-FREE TRUST STATEMENT OF INVESTMENTS Franklin California Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Corona-Norco USD, (continued) GO, Capital Appreciation, Election of 2006, Series E, zero cpn. to 7/31/21, 5.30% thereafter, 8/01/25 $ $ PFA Special Tax Revenue, senior lien, Refunding, Series A, 5.00%, 9/01/24 PFA Special Tax Revenue, senior lien, Refunding, Series A, 5.00%, 9/01/25 Cupertino USD, GO, Santa Clara County, Election of 2012, Series B, 5.00%, 8/01/26 Election of 2012, Series B, 5.00%, 8/01/27 Election of 2012, Series B, 5.00%, 8/01/28 Refunding, 5.00%, 8/01/22 Desert Sands USD, COP, Financing Project, AGMC Insured, 5.00%, 3/01/19 GO, Election of 2001, 5.25%, 8/01/21 East Side UHSD Santa Clara County GO, Refunding, AGMC Insured, 5.00%, 8/01/20 8/01/21 8/01/22 Eden Township Healthcare District COP, 5.00%, 6/01/18 Fairfax School District GO, Election of 2000, Series A, NATL RE, FGIC Insured, 5.00%, 11/01/17 Folsom PFA Special Tax Revenue, CFD No. 7, Refunding, Series A, AGMC Insured, 5.00%, 9/01/23 CFD No. 7, Refunding, Series A, AGMC Insured, 5.00%, 9/01/24 Refunding, Series A, 5.00%, 9/01/19 Refunding, Series A, 5.00%, 9/01/20 Refunding, Series A, 5.00%, 9/01/21 Refunding, Series A, 5.00%, 9/01/22 Foothill/Eastern Transportation Corridor Agency Toll Road Revenue, Refunding, Series A, AGMC Insured, zero cpn. to 1/14/24, 5.30% thereafter, 1/15/29 zero cpn. to 1/14/24, 5.70% thereafter, 1/15/25 zero cpn. to 1/15/24, 5.80% thereafter, 1/15/26 zero cpn. to 1/15/24, 5.90% thereafter, 1/15/27 Fullerton School District Financing Authority Special Tax Revenue, senior lien, Refunding, Series A, AGMC Insured, 5.00%, 9/01/27 9/01/28 Imperial Community College District GO, Refunding, AGMC Insured, 5.00%, 8/01/21 8/01/22 8/01/23 Irvine 1915 Act Special Assessment, Limited Obligation, Reassessment District No. 11-1, 5.00%, 9/02/26 Irvine USD Financing Authority Special Tax, Series A, 4.70%, 9/01/15 4.80%, 9/01/17 4.875%, 9/01/18 5.00%, 9/01/20 Jurupa PFA Special Tax Revenue, Series A, AGMC Insured, 5.00%, 9/01/30 9/01/33 Lancaster RDA Tax Allocation, Combined Redevelopment Project Areas, 6.00%, 8/01/24 40 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST STATEMENT OF INVESTMENTS Franklin California Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Lee Lake PFAR, Special Tax, junior lien, Refunding, Series B, 5.00%, 9/01/27 $ $ 5.25%, 9/01/29 Loma Linda Hospital Revenue, Loma Linda University Medical Center, Series A, 5.00%, 12/01/19 Long Beach Bond Finance Authority Natural Gas Purchase Revenue, Series A, 5.00%, 11/15/17 Los Angeles Convention and Exhibition Center Authority Lease Revenue, Refunding, Series A, 5.00%, 8/15/20 Los Angeles County MTA Sales Tax Revenue, Proposition C, Refunding, Series B, 5.00%, 7/01/23 Senior, Refunding, Series A, 5.25%, 7/01/23 Los Angeles County Sanitation Districts Financing Authority Revenue, Capital Projects, Refunding, Series A, 5.00%, 10/01/22 Los Angeles Department of Water and Power Revenue, Power System, Refunding, Series A, 5.00%, 7/01/25 Los Angeles GO, Judgement Obligation, Series A, 5.00%, 6/01/18 Los Angeles USD, COP, 5.00%, 12/01/20 GO, Election of 2004, Series F, FGIC Insured, Pre-Refunded, 5.00%, 7/01/21 GO, Refunding, Series A-1, 5.00%, 7/01/23 GO, Refunding, Series A-1, FGIC Insured, 5.00%, 7/01/25 GO, Refunding, Series A-2, 5.00%, 7/01/21 GO, Refunding, Series A-2, FGIC Insured, 5.00%, 7/01/22 GO, Series D, 5.00%, 7/01/27 GO, Series I, 5.00%, 7/01/18 Los Angeles Wastewater System Revenue, Subordinate, Refunding, Series A, 5.00%, 6/01/27 Series B, 5.00%, 6/01/28 Manteca USD Special Tax, CFD No. 1989-2, Series B, AGMC Insured, 5.00%, 9/01/22 9/01/26 Marina Joint Powers Financing Authority MFHR, Abrams B Apartments Financing, Mandatory Put 11/15/16, FNMA Insured, 3.90%, 11/15/36 3.95%, 11/15/36 Martinez USD, GO, Election of 2010, Capital Appreciation, zero cpn. to 8/01/14, 5.375% thereafter, 8/01/26 Metropolitan Water District of Southern California Waterworks Revenue, Refunding, Series C, 5.00%, 10/01/26 Montebello USD, GO, Capital Appreciation, NATL RE, FGIC Insured, zero cpn., 8/01/18 8/01/19 Moreno Valley USD, GO, Capital Appreciation, Refunding, NATL Insured, zero cpn., 8/01/24 Election of 2004, Series A, AGMC Insured, Pre-Refunded, 5.00%, 8/01/17 Election of 2004, Series A, AGMC Insured, Pre-Refunded, 5.00%, 8/01/18 Mount Diablo USD, GO, Contra Costa County, Election of 2002, Refunding, Series B-2, 5.00%, 7/01/27 Mount San Antonio Community College District GO, Los Angeles County, Election of 2008, Series A, zero cpn. to 8/01/23, 5.875% thereafter, 8/01/28 franklintempleton.com Annual Report | 41 FRANKLIN CALIFORNIA TAX-FREE TRUST STATEMENT OF INVESTMENTS Franklin California Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Murrieta PFA Special Tax Revenue, Refunding, 5.00%, 9/01/20 $ $ 9/01/22 9/01/24 9/01/25 New Haven USD, GO, Capital Appreciation, Refunding, AGMC Insured, zero cpn., 8/01/22 8/01/23 Northern California Power Agency Revenue, Geothermal Project No. 3, Series A, 5.00%, 7/01/23 5.25%, 7/01/24 Oakland USD Alameda County GO, Election of 2006, Series A, 6.50%, 8/01/23 Oxnard Financing Authority Local Obligation Special Assessment, senior lien, Special District Bond Refinancings, Refunding, Series A, 5.00%, 9/02/26 Palm Desert Financing Authority Tax Allocation Revenue, Project Area No. 1, As Amended, Series A, NATL Insured, 5.00%, 4/01/23 Palo Alto 1915 Act Special Assessment, Refunding and Improvement, Limited Obligation, University Avenue Area Off-Street Parking AD, 5.00%, 9/02/28 9/02/29 Palo Verde Community College District COP, AMBAC Insured, 5.00%, 1/01/22 1/01/23 1/01/24 Perris UHSD Financing Authority Special Tax, 5.25%, 9/01/25 5.50%, 9/01/27 5.625%, 9/01/29 Pomona RDA Tax Allocation, Mountain Meadows Redevelopment Project, Refunding, Series X, 5.35%, 12/01/16 Poway USD, PFA Special Tax Revenue, Build America Mutual Assurance, 5.00%, 10/01/31 10/01/32 Rancho Mirage Joint Powers Financing Authority Revenue, Eisenhower Medical Center, Series A, 5.00%, 7/01/16 7/01/21 Redlands USD, GO, Election of 2002, AGMC Insured, 5.00%, 7/01/19 The Regents of the University of California Revenue, General, Series AM, 5.00%, 5/15/27 Series AM, 5.00%, 5/15/28 Series U, 5.00%, 5/15/19 Richmond Joint Powers Financing Authority Lease Revenue, Civic Center Project, Refunding, Assured Guaranty, 5.00%, 8/01/19 8/01/20 8/01/21 Riverside Community College District GO, Riverside and San Bernardino Counties, Refunding, Series A, 5.00%, 8/01/27 Riverside County COP, Capital Improvement, Family Law, Refunding, Series A, NATL RE, FGIC Insured, 5.00%, 11/01/18 42 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST STATEMENT OF INVESTMENTS Franklin California Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Riverside County RDA Tax Allocation, Desert Communities Redevelopment Project Area, second lien, Series D, 6.50%, 12/01/21 $ $ Desert Communities Redevelopment Project Area, second lien, Series D, 6.75%, 12/01/26 Jurupa Valley Redevelopment Project Area, Series B, 6.50%, 10/01/25 Riverside County Transportation Commission Sales Tax Revenue, Refunding, Series A, 5.25%, 6/01/25 6/01/27 Sacramento City Financing Authority Special Tax Revenue, Westlake and Regency Park, Refunding, Series A, AGMC Insured, 5.00%, 9/01/21 Sacramento County COP, Refunding, 5.375%, 2/01/23 5.50%, 2/01/25 a Sacramento County Sanitation Districts Financing Authority Revenue, Sacramento Regional County Sanitation District, Refunding, Series A, 5.00%, 12/01/29 Sacramento County Special Tax, CFD No. 1, Improvement Area No. 1, Laguna Creek Ranch/Elliott Ranch, Refunding, 5.00%, 9/01/20 Sacramento MUD Electric Revenue, Refunding, Series X, 5.00%, 8/15/25 San Bernardino County COP, Arrowhead Project, Refunding, Series A, 5.25%, 8/01/26 San Bernardino County Transportation Authority Revenue, Sales Tax Revenue, Series A, 5.00%, 3/01/30 3/01/31 San Diego Public Facilities Financing Authority Lease Revenue, Master Refunding Project, Series A, 5.00%, 9/01/26 San Diego RDA Tax Allocation Revenue, Naval Training Center, Series A, 5.00%, 9/01/25 San Francisco BART District GO, Election of 2004, Series C, 5.00%, 8/01/27 8/01/28 San Francisco City and County Airport Commission International Airport Revenue, Issue 34D, Refunding, Second Series, 5.25%, 5/01/26 Refunding, Second Series G, 5.00%, 5/01/23 San Francisco City and County COP, Multiple Capital Improvement Projects, Series A, 5.00%, 4/01/24 San Francisco City and County GO, Clean and Safe Neighborhood Parks, Series B, 4.75%, 6/15/19 San Francisco City and County RDA Hotel Occupancy Revenue, Refunding, AGMC Insured, 5.00%, 6/01/24 San Francisco City and County Redevelopment Agency Successor Agency Tax Allocation, Mission Bay South Redevelopment Project, Series A, 5.00%, 8/01/30 8/01/34 San Francisco City and County Redevelopment Financing Authority Tax Allocation, Mission Bay North Redevelopment, Series C, 5.875%, 8/01/25 Mission Bay South Redevelopment, Series D, 5.50%, 8/01/19 Mission Bay South Redevelopment, Series D, 6.25%, 8/01/21 Mission Bay South Redevelopment, Series D, 6.25%, 8/01/23 Mission Bay South Redevelopment, Series D, 6.00%, 8/01/25 Mission Bay South Redevelopment, Series D, 6.125%, 8/01/26 San Francisco Redevelopment Projects, Series B, 6.125%, 8/01/26 San Joaquin Hills Transportation Corridor Agency Toll Road Revenue, Capital Appreciation, Refunding, Series A, 5.60%, 1/15/16 NATL Insured, zero cpn., 1/15/26 franklintempleton.com Annual Report | 43 FRANKLIN CALIFORNIA TAX-FREE TRUST STATEMENT OF INVESTMENTS Franklin California Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) San Jose RDA Tax Allocation, Merged Area Redevelopment Project, Refunding, Series D, AMBAC Insured, 5.00%, 8/01/23 $ $ Series B, XLCA Insured, 5.00%, 8/01/26 San Luis and Delta-Mendota Water Authority Revenue, DHCCP Development Project, Refunding, Series A, 5.00%, 3/01/29 Sanger USD, GO, Election of 2006, Series A, AGMC Insured, 5.00%, 8/01/19 8/01/20 Santa Ana Community RDA Tax Allocation, Merged Project Area, Refunding, Series A, 6.00%, 9/01/22 Santa Ana USD, GO, Election of 1999, Series B, NATL RE, FGIC Insured, zero cpn., 8/01/14 Election of 2008, Series A, 5.25%, 8/01/25 Santa Margarita Water District Special Tax, CFD No. 99-1, Refunding, Series A, 5.00%, 9/01/25 5.00%, 9/01/26 5.00%, 9/01/27 5.125%, 9/01/28 5.25%, 9/01/29 Sonoma-Marin Area Rail Transit District Measure Q Sales Tax Revenue, Series A, 5.00%, 3/01/25 3/01/27 South Bayside Waste Management Authority Solid Waste Enterprise Revenue, Shoreway Environmental Center, Series A, 5.25%, 9/01/24 South Gate PFA Tax Allocation Revenue, South Gate Redevelopment Project No. 1, XLCA Insured, 5.00%, 9/01/16 Southern California Public Power Authority Gas Project Revenue, Project No. 1, Series A, 5.25%, 11/01/19 Southern California Public Power Authority Revenue, Canyon Power Project, Refunding, Series A, 5.00%, 7/01/19 Tulare County Board of Education COP, Capital Improvement Projects, Build America Mutual Assurance, 5.00%, 5/01/28 Tuolumne Wind Project Authority Revenue, Tuolumne Co. Project, Series A, 5.25%, 1/01/24 Tustin CRDA Tax Allocation, Housing, AGMC Insured, 5.00%, 9/01/24 9/01/25 University of California Revenues, General, Refunding, Series S, 5.00%, 5/15/19 Washington Township Health Care District Revenue, Series A, 5.00%, 7/01/25 West Kern Community College District COP, AMBAC Insured, 5.00%, 11/01/20 5.00%, 11/01/21 5.00%, 11/01/22 5.125%, 11/01/23 5.125%, 11/01/24 Whittier UHSD, GO, Capital Appreciation, Refunding, zero cpn., 8/01/24 8/01/26 Yorba Linda RDA Tax Allocation, sub. lien, Redevelopment Project, Series A, 6.00%, 9/01/26 Yucaipa Valley Water District Water System Revenue COP, Series A, NATL Insured, 5.00%, 9/01/15 5.25%, 9/01/20 44 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST STATEMENT OF INVESTMENTS Franklin California Intermediate-Term Tax-Free Income Fund (continued) Principal Amount Value Municipal Bonds (continued) U.S. Territories 3.9% Guam 0.5% Guam Government Limited Obligation Revenue, Section 30, Series A, 5.25%, 12/01/17 $ $ Guam Power Authority Revenue, Refunding, Series A, AGMC Insured, 5.00%, 10/01/21 10/01/22 Puerto Rico 3.4% Puerto Rico Commonwealth GO, Public Improvement, AGMC Insured, 5.25%, 7/01/16 Puerto Rico Electric Power Authority Power Revenue, Refunding, Series UU, AGMC Insured, 5.00%, 7/01/23 Series RR, NATL RE, FGIC Insured, 5.00%, 7/01/21 Series WW, 5.375%, 7/01/23 Puerto Rico Infrastructure Financing Authority Revenue, Ports Authority Project, Series B, 5.25%, 12/15/26 Puerto Rico PBA Guaranteed Revenue, Government Facilities, Refunding, Series M-3, NATL Insured, 6.00%, 7/01/23 Puerto Rico Public Finance Corp. Revenue, Commonwealth Appropriation, Refunding, Series B, 6.00%, 8/01/24 Puerto Rico Sales Tax FICO Sales Tax Revenue, first subordinate, Series A, 5.00%, 8/01/24 Total U.S. Territories Total Municipal Bonds (Cost $1,188,324,535) 95.3% Other Assets, less Liabilities 4.7% Net Assets 100.0% $ See Abbreviations on page 62. a Security purchased on a when-issued basis. See Note 1(b). franklintempleton.com The accompanying notes are an integral part of these financial statements. | Annual Report | 45 FRANKLIN CALIFORNIA TAX-FREE TRUST Financial Highlights Franklin California Tax-Exempt Money Fund Year Ended June 30, Class A Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operations: Net investment income (loss)     () a Net realized and unrealized gains (losses)  () a    Total from investment operations  () a   () a Net asset value, end of year $ Total return b % % % % % Ratios to average net assets Expenses before waiver and payments by affiliates % Expenses net of waiver and payments by affiliates % Net investment income (loss) % % % % ()% c Supplemental data Net assets, end of year (000s) $ a Amount rounds to less than $0.001 per share. b Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. c Rounds to less than 0.01%. 46 | Annual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST Statement of Investments, June 30, 2014 Franklin California Tax-Exempt Money Fund Principal Amount Value Municipal Bonds 101.3% California 101.3% a California Educational Facilities Authority Revenue, Various, California Institute of Technology, Refunding, Series A, Weekly VRDN and Put, 0.05%, 10/01/36 $ $ Series B, Weekly VRDN and Put, 0.04%, 10/01/36 a California HFAR, MFH III, Refunding, Series F, Weekly VRDN and Put, 0.05%, 2/01/32 a California Infrastructure and Economic Development Bank Revenue, American National Red Cross, Refunding, Weekly VRDN and Put, 0.06%, 9/01/34 Los Angeles Special Project, Series A, Weekly VRDN and Put, 0.05%, 7/01/33 a California PCFA, PCR, Exxon Mobil Project, Refunding, Series 2000, Daily VRDN and Put, 0.01%, 4/01/17 Pacific Gas and Electric Co., Refunding, Series C, Daily VRDN and Put, 0.01%, 11/01/26 Pacific Gas and Electric Co., Refunding, Series F, Daily VRDN and Put, 0.02%, 11/01/26 California State Department of Water Resources Water Revenue, TECP, 0.06%, 7/14/14 a California State Economic Recovery GO, Series C-4, Daily VRDN and Put, 0.02%, 7/01/23 a California State Educational Facilities Authority Revenue, Stanford University, Refunding, Series L-2, Weekly VRDN and Put, 0.04%, 10/01/14 Stanford University, Refunding, Series L-3, Weekly VRDN and Put, 0.04%, 10/01/15 Stanford University, Refunding, Series L-5, Weekly VRDN and Put, 0.04%, 10/01/17 Various, Stanford University, Refunding, Series L, Weekly VRDN and Put, 0.04%, 10/01/22 a California State GO, Kindergarten, Refunding, Series A2, Daily VRDN and Put, 0.02%, 5/01/34 Kindergarten, Refunding, Series A3, Daily VRDN and Put, 0.01%, 5/01/34 Series A, Sub Series A-2, Daily VRDN and Put, 0.02%, 5/01/33 Series A-1, Daily VRDN and Put, 0.01%, 5/01/33 Various Purpose, Refunding, Series A, Sub Series A1-2, Weekly VRDN and Put, 0.05%, 5/01/40 a California State Health Facilities Financing Authority Revenue, Childrens Hospital of Orange County, Refunding, Series C, Weekly VRDN and Put, 0.05%, 11/01/38 Childrens Hospital of Orange County, Series D, Weekly VRDN and Put, 0.05%, 11/01/34 Health Facility, Catholic Healthcare West, Series B, Weekly VRDN and Put, 0.03%, 3/01/47 Health Facility, Catholic Healthcare West, Series C, Weekly VRDN and Put, 0.04%, 3/01/47 St. Joseph Health System, Refunding, Series B, Daily VRDN and Put, 0.04%, 7/01/41 a California State HFAR, MF, Montecito Village, Series B, FHLMC Insured, Weekly VRDN and Put, 0.06%, 4/01/43 a California State Municipal Finance Authority Revenue, Chevron USA Inc. Project, Recovery Zone Bonds, Series A, Daily VRDN and Put, 0.01%, 11/01/35 Series B, Daily VRDN and Put, 0.01%, 11/01/35 a California Statewide CDA Revenue, John Muir Health, Refunding, Series A, Daily VRDN and Put, 0.01%, 8/15/36 John Muir Health, Refunding, Series C, Daily VRDN and Put, 0.04%, 8/15/27 Livermore Valley Performing Arts Center Project, Weekly VRDN and Put, 0.08%, 12/01/36 a Calleguas-Las Virgenes PFAR, Municipal Water District Project, Refunding, Series A, Weekly VRDN and Put, 0.03%, 7/01/37 a East Bay MUD Water System Revenue, Refunding, Series A-1, Weekly VRDN and Put, 0.03%, 6/01/38 a Hillsborough COP, Refunding, Series A, Weekly VRDN and Put, 0.11%, 6/01/30 franklintempleton.com Annual Report | 47 FRANKLIN CALIFORNIA TAX-FREE TRUST STATEMENT OF INVESTMENTS Franklin California Tax-Exempt Money Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) a Irvine 1915 Act Special Assessment, Limited Obligation Improvement, AD No. 94-13, Daily VRDN and Put, 0.01%, 9/02/22 $ $ AD No. 94-15, Refunding, Daily VRDN and Put, 0.01%, 9/02/20 AD No. 97-16, Daily VRDN and Put, 0.01%, 9/02/22 a Irvine Ranch Water District GO, ID, Consolidated, Series B, Daily VRDN and Put, 0.01%, 10/01/41 a Irvine USD Special Tax, CFD No. 09-1, Series B, Daily VRDN and Put, 0.04%, 9/01/51 a Los Angeles County Housing Authority MFHR, Canyon Country Villas Project, Series H, Weekly VRDN and Put, 0.05%, 12/01/32 Malibu Meadows II Project, Refunding, Series C, Weekly VRDN and Put, 0.06%, 4/15/28 Malibu Meadows Project, Refunding, Series B, FNMA Insured, Weekly VRDN and Put, 0.06%, 4/15/28 a Los Angeles County MFMR, Housing, Valencia Housing Project, Series C, FHLMC Insured, Weekly VRDN and Put, 0.07%, 4/01/31 Series A, FHLMC Insured, Weekly VRDN and Put, 0.07%, 7/01/14 b Los Angeles County Revenue, TRAN, 1.50%, 6/30/15 a Los Angeles Department of Water and Power Revenue, Power System, Refunding, Sub Series B-1, Weekly VRDN and Put, 0.05%, 7/01/35 Refunding, Series B, Sub Series B-2, Weekly VRDN and Put, 0.03%, 7/01/34 Various, Series B, Sub Series B-3, Daily VRDN and Put, 0.01%, 7/01/34 Water System, Series B, Sub Series B-2, Daily VRDN and Put, 0.01%, 7/01/35 b Los Angeles Revenue, TRAN, 1.50%, 6/25/15 Los Angeles Wastewater System Revenue, TECP, Series A-1, 0.11%, 3/17/15 a Metropolitan Water District of Southern California Special Water Revenue, Refunding, Series D, Weekly VRDN and Put, 0.04%, 7/01/35 a Metropolitan Water District of Southern California Water Revenue, Refunding, Series B-3, Daily VRDN and Put, 0.01%, 7/01/35 a Oceanside MFHR, Shadow Way Apartments Project, Weekly VRDN and Put, 0.05%, 3/01/49 a Orange County Apartment Development Revenue, Park Ridge Villas, Issue 1, Refunding, FNMA Insured, Weekly VRDN and Put, 0.06%, 11/15/28 a Orange County Housing Authority MF Apartment Development Revenue, Lantern Pines Project, Series CC, FNMA Insured, Weekly VRDN and Put, 0.07%, 12/01/27 a Sacramento MUD Electric Revenue, sub. bond, Refunding, Series K, Weekly VRDN and Put, 0.03%, 8/15/28 a San Diego County Regional Transportation Commission Sales Tax Revenue, Limited Tax, Refunding, Series A, Weekly VRDN and Put, 0.05%, 4/01/38 Refunding, Series D, Weekly VRDN and Put, 0.05%, 4/01/38 a San Francisco City and County Finance Corp. Lease Revenue, Moscone Center, Refunding, Series 1, Weekly VRDN and Put, 0.06%, 4/01/30 a Santa Clara County Financing Authority Lease Revenue, Valley Medical Center Facilities Replacement Project, Series B, Weekly VRDN and Put, 0.06%, 11/15/25 a Santa Clara County MFHR, The Grove Garden Apartments, Refunding, Series A, Weekly VRDN and Put, 0.07%, 2/15/27 a Santa Clara Valley Transportation Authority Sales Tax Revenue, Refunding, Series A, Weekly VRDN and Put, 0.02%, 6/01/26 Series C, Weekly VRDN and Put, 0.05%, 6/01/26 a Union City MFR, Housing Mission Sierra, Refunding, Series A, FNMA Insured, Weekly VRDN and Put, 0.06%, 7/15/29 48 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST STATEMENT OF INVESTMENTS Franklin California Tax-Exempt Money Fund (continued) Principal Amount Value Municipal Bonds (continued) California (continued) a University of California Revenues, General, Refunding, Series A, Weekly VRDN and Put, 0.04%, 5/15/48 $ $ Refunding, Series AL-3, Weekly VRDN and Put, 0.05%, 5/15/48 Series AL-1, Weekly VRDN and Put, 0.04%, 5/15/48 a Walnut Creek MFHR, Creekside Drive, FHLMC Insured, Weekly VRDN and Put, 0.07%, 4/01/27 Total Investments (Cost $779,597,700) 101.3% Other Assets, less Liabilities (1.3)% ) Net Assets 100.0% $ See Abbreviations on page 62. a Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. b Security purchased on a when-issued basis. See Note 1(b). franklintempleton.com The accompanying notes are an integral part of these financial statements. | Annual Report | 49 FRANKLIN CALIFORNIA TAX-FREE TRUST Financial Statements Statements of Assets and Liabilities June 30, 2014 Franklin Franklin California Franklin California Intermediate-Term California Insured Tax-Free Tax-Free Tax-Exempt Income Fund Income Fund Money Fund Assets: Investments in securities: Cost $ 1,594,858,477 $ 1,188,324,535 $ 779,597,700 Value $ 1,754,764,402 $ 1,262,722,600 $ 779,597,700 Cash 17,292,762 50,002,481 5,911,134 Receivables: Capital shares sold 266,848 3,954,056 549,102 Interest 25,954,851 15,282,848 27,377 Affiliates 4,256 36,867 — Other assets 844 566 — Total assets 1,798,283,963 1,331,999,418 786,085,313 Liabilities: Payables: Investment securities purchased — 2,334,500 15,201,700 Capital shares redeemed 3,951,674 2,447,498 990,161 Management fees 691,920 516,746 2,164 Distribution fees 465,336 376,080 — Transfer agent fees 77,251 91,892 5,719 Distributions to shareholders 1,406,273 800,845 — Accrued expenses and other liabilities 104,334 75,704 50,642 Total liabilities 6,696,788 6,643,265 16,250,386 Net assets, at value $ 1,791,587,175 $ 1,325,356,153 $ 769,834,927 Net assets consist of: Paid-in capital $ 1,669,379,905 $ 1,271,292,801 $ 769,839,292 Undistributed net investment income 4,436,140 822,950 — Net unrealized appreciation (depreciation) 159,905,925 74,398,065 — Accumulated net realized gain (loss) (42,134,795 ) (21,157,663 ) (4,365 ) Net assets, at value $ 1,791,587,175 $ 1,325,356,153 $ 769,834,927 Class A: Net assets, at value $ 1,543,270,716 $ 853,495,787 $ 769,834,927 Shares outstanding 120,706,752 71,010,638 769,800,690 Net asset value per share a $ 12.79 $ 12.02 $ 1.00 Maximum offering price per share (net asset value per share ÷ 95.75%, 97.75% and 100%, respectively) $ 13.36 $ 12.30 $ 1.00 Class C: Net assets, at value $ 201,877,840 $ 219,197,348 Shares outstanding 15,573,574 18,174,446 Net asset value and maximum offering price per share a $ 12.96 $ 12.06 Advisor Class: Net assets, at value $ 46,438,619 $ 252,663,018 Shares outstanding 3,626,015 20,976,951 Net asset value and maximum offering price per share $ 12.81 $ 12.04 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 50 | Annual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST FINANCIAL STATEMENTS Statements of Operations for the year ended June 30, 2014 Franklin Franklin California Franklin California Intermediate-Term California Insured Tax-Free Tax-Free Tax-Exempt Income Fund Income Fund Money Fund Investment income: Interest $ 92,562,068 $ 47,586,264 $ 315,629 Expenses: Management fees (Note 3a) 8,564,344 5,752,273 3,295,255 Distribution fees: (Note 3c) Class A 1,370,452 798,032 — Class C 1,426,635 1,323,084 — Transfer agent fees: (Note 3e) Class A 439,279 303,754 128,505 Class C 60,747 77,309 — Advisor Class 13,807 79,997 — Custodian fees 16,250 10,815 6,122 Reports to shareholders 53,526 48,788 17,919 Registration and filing fees 12,904 34,833 12,406 Professional fees 54,547 45,086 36,798 Trustees’ fees and expenses 43,389 26,808 14,771 Other 121,954 111,769 50,030 Total expenses 12,177,834 8,612,548 3,561,806 Expenses waived/paid by affiliates (Note 3f) — — (3,246,177 ) Net expenses 12,177,834 8,612,548 315,629 Net investment income 80,384,234 38,973,716 — Realized and unrealized gains (losses): Net realized gain (loss) from investments (20,976,628 ) (8,735,435 ) — Net change in unrealized appreciation (depreciation) on investments 77,602,518 38,761,316 — Net realized and unrealized gain (loss) 56,625,890 30,025,881 — Net increase (decrease) in net assets resulting from operations $ 137,010,124 $ 68,999,597 $ — franklintempleton.com The accompanying notes are an integral part of these financial statements. | Annual Report | 51 FRANKLIN CALIFORNIA TAX-FREE TRUST FINANCIAL STATEMENTS Statements of Changes in Net Assets Franklin California Franklin California Insured Intermediate-Term Tax-Free Income Fund Tax-Free Income Fund Year Ended June 30, Year Ended June 30, Increase (decrease) in net assets: Operations: Net investment income $ 80,384,234 $ 88,336,683 $ 38,973,716 $ 36,359,707 Net realized gain (loss) from investments (20,976,628 ) (7,275,724 ) (8,735,435 ) (1,635,513 ) Net change in unrealized appreciation (depreciation) on investments 77,602,518 (61,604,593 ) 38,761,316 (32,803,614 ) Net increase (decrease) in net assets resulting from operations 137,010,124 19,456,366 68,999,597 1,920,580 Distributions to shareholders from: Net investment income: Class A (67,683,085 ) (74,353,675 ) (25,695,385 ) (24,959,449 ) Class B — (18,360 ) — — Class C (7,986,760 ) (9,800,192 ) (5,419,967 ) (4,954,211 ) Advisor Class (2,162,579 ) (2,628,132 ) (7,076,343 ) (6,472,070 ) Total distributions to shareholders (77,832,424 ) (86,800,359 ) (38,191,695 ) (36,385,730 ) Capital share transactions: (Note 2) Class A (285,386,020 ) (50,723,423 ) 48,059,078 65,642,647 Class B — (1,557,987 ) — — Class C (73,679,279 ) (6,026,956 ) 16,750,665 29,358,001 Advisor Class (17,076,695 ) 7,359,125 28,756,066 64,721,662 Total capital share transactions (376,141,994 ) (50,949,241 ) 93,565,809 159,722,310 Net increase (decrease) in net assets (316,964,294 ) (118,293,234 ) 124,373,711 125,257,160 Net assets: Beginning of year 2,108,551,469 2,226,844,703 1,200,982,442 1,075,725,282 End of year $ 1,791,587,175 $ 2,108,551,469 $ 1,325,356,153 $ 1,200,982,442 Undistributed net investment income included in net assets: End of year $ 4,436,140 $ 1,926,301 $ 822,949 $ 138,338 52 | Annual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST FINANCIAL STATEMENTS Statements of Changes in Net Assets (continued) Franklin California Tax-Exempt Money Fund Year Ended June 30, Increase (decrease) in net assets: Operations: Net investment income $ — $ — Net realized gain (loss) from investments — (1,819) Net increase (decrease) in net assets resulting from operations — (1,819) Capital share transactions (Note 2) 141,354,537 64,004,773 Net increase (decrease) in net assets 141,354,537 64,002,954 Net assets (there is no undistributed net investment income at beginning or end of year): Beginning of year 628,480,390 564,477,436 End of year $ $ 628,480,390 franklintempleton.com The accompanying notes are an integral part of these financial statements. | Annual Report | 53 FRANKLIN CALIFORNIA TAX-FREE TRUST Notes to Financial Statements 1. Organization and Significant Accounting Policies Franklin California Tax-Free Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of three separate funds (Funds). The classes of shares offered within each of the Funds are indicated below. Effective March 1, 2013, all Class B shares were converted to Class A. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. Class A Franklin California Tax-Exempt Money Fund Class A, Class C & Advisor Class Franklin California Insured Tax-Free Income Fund Franklin California Intermediate-Term Tax-Free Income Fund The following summarizes the Funds’ significant accounting policies. a. Financial Instrument Valuation The Funds’ investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds’ calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust’s Board of Trustees (the Board), the Funds’ administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds’ valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds’ pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities in the Franklin California Tax-Exempt Money Fund are valued at amortized cost, which approximates fair value. Amortized cost is an income-based approach which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. b. Securities Purchased on a When-Issued Basis Certain funds purchase securities on a when-issued basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the funds will generally purchase these securities with the intention of holding the securities, they may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. 54 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST NOTES TO FINANCIAL STATEMENTS c. Income Taxes It is each fund’s policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. Each fund recognizes the tax benefits of uncertain tax positions only when the position is “more likely than not” to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of June 30, 2014, and for all open tax years, each fund has determined that no liability for unrecognized tax benefits is required in each fund’s financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the Funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. e. Insurance The scheduled payments of interest and principal for each insured municipal security in the Trust are insured by either a new issue insurance policy or a secondary insurance policy. Some municipal securities in the Funds are secured by collateral guaranteed by an agency of the U.S. government. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. Insurance companies typically insure municipal bonds that tend to be of very high quality, with the majority of underlying municipal bonds rated A or better. However, an event involving an insurer could have an adverse effect on the value of the securities insured by that insurance company. There is no guarantee the insurer will be able to fulfill its obligations under the terms of the policy. f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. g. Guarantees and Indemnifications Under the Trust’s organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. franklintempleton.com Annual Report | 55 FRANKLIN CALIFORNIA TAX-FREE TRUST NOTES TO FINANCIAL STATEMENTS 2. Shares of Beneficial Interest At June 30, 2014, there were an unlimited number of shares authorized ($0.01 par value). Transactions in the Funds’ shares were as follows: Franklin California Franklin California Insured Intermediate-Term Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Class A Shares: Year ended June 30, 2014 Shares sold 280,922 $ 3,462,988 23,502,446 $ 275,365,841 Shares issued in reinvestment of distributions 4,234,911 52,258,735 1,697,525 19,976,610 Shares redeemed (27,900,930 ) (341,107,743 ) (21,137,476 ) (247,283,373 ) Net increase (decrease) (23,385,097 ) $ (285,386,020 ) 4,062,495 $ 48,059,078 Year ended June 30, 2013 Shares sold 14,286,983 $ 185,886,523 19,580,870 $ 238,010,447 Shares issued in reinvestment of distributions 4,317,211 55,854,477 1,583,944 19,258,002 Shares redeemed (22,677,602 ) (292,464,423 ) (15,790,481 ) (191,625,802 ) Net increase (decrease) (4,073,408 ) $ (50,723,423 ) 5,374,333 $ 65,642,647 Class B Shares: Year ended June 30, 2013 a Shares sold 204 $ 2,664 Shares issued in reinvestment of distributions 969 12,664 Shares redeemed (120,663 ) (1,573,315 ) Net increase (decrease) (119,490 ) $ (1,557,987 ) Class C Shares: Year ended June 30, 2014 Shares sold 103,909 $ 1,283,108 5,679,308 $ 66,786,308 Shares issued in reinvestment of distributions 511,948 6,398,119 324,365 3,829,850 Shares redeemed (6,581,440 ) (81,360,506 ) (4,591,511 ) (53,865,493 ) Net increase (decrease) (5,965,583 ) $ (73,679,279 ) 1,412,162 $ 16,750,665 Year ended June 30, 2013 Shares sold 3,771,086 $ 49,625,540 5,174,344 $ 63,131,037 Shares issued in reinvestment of distributions 587,723 7,704,230 288,543 3,518,984 Shares redeemed (4,866,851 ) (63,356,726 ) (3,064,998 ) (37,292,020 ) Net increase (decrease) (508,042 ) $ (6,026,956 ) 2,397,889 $ 29,358,001 Advisor Class Shares: Year ended June 30, 2014 Shares sold 951,336 $ 11,770,027 11,004,760 $ 129,546,311 Shares issued in reinvestment of distributions 135,076 1,667,140 378,193 4,463,084 Shares redeemed (2,492,413 ) (30,513,862 ) (9,001,091 ) (105,253,329 ) Net increase (decrease) (1,406,001 ) $ (17,076,695 ) 2,381,862 $ 28,756,066 Year ended June 30, 2013 Shares sold 2,535,890 $ 32,978,454 10,613,584 $ 129,435,930 Shares issued in reinvestment of distributions 153,778 1,992,744 310,095 3,775,285 Shares redeemed (2,131,877 ) (27,612,073 ) (5,635,333 ) (68,489,553 ) Net increase (decrease) 557,791 $ 7,359,125 5,288,346 $ 64,721,662 a Effective March 1, 2013, all class B Shares were converted to Class A. 56 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST NOTES TO FINANCIAL STATEMENTS Franklin California Tax-Exempt Money Fund Amount Class A Shares: Year ended June 30, 2014 Shares sold $ 392,944,653 Shares redeemed (251,590,116 ) Net increase (decrease) $ 141,354,537 Year ended June 30, 2013 Shares sold $ 464,183,768 Shares redeemed (400,178,995 ) Net increase (decrease) $ 64,004,773 3. Transactions with Affiliates Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Funds are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Services, LLC (FT Services) Administrative manager Franklin Templeton Distributors, Inc. (Distributors) Principal underwriter Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Management Fees The Franklin California Insured Tax-Free Income Fund and Franklin California Intermediate-Term Tax-Free Income Fund pay an investment management fee to Advisers based on the month-end net assets of each of the funds and the Franklin California Tax-Exempt Money Fund pays an investment management fee to Advisers based on the average daily net assets of the fund as follows: Annualized Fee Rate Net Assets 0.625% Up to and including $100 million 0.500% Over $100 million, up to and including $250 million 0.450% Over $250 million, up to and including $7.5 billion 0.440% Over $7.5 billion, up to and including $10 billion 0.430% Over $10 billion, up to and including $12.5 billion 0.420% Over $12.5 billion, up to and including $15 billion 0.400% Over $15 billion, up to and including $17.5 billion 0.380% Over $17.5 billion, up to and including $20 billion 0.360% In excess of $20 billion b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Funds. The fee is paid by Advisers based on the Funds’ average daily net assets, and is not an additional expense of the Funds. franklintempleton.com Annual Report | 57 FRANKLIN CALIFORNIA TAX-FREE TRUST NOTES TO FINANCIAL STATEMENTS 3. Transactions with Affiliates (continued) c. Distribution Fees The Board for the Franklin California Insured Tax-Free Income Fund and Franklin California Intermediate-Term Tax-Free Income Fund has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the funds’ Class A reimbursement distribution plans, the Funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of each fund’s shares up to the maximum annual plan rate for each class. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the funds’ Class C compensation distribution plans, the funds pay Distributors for costs incurred in connection with the servicing, sale and distribution of each fund’s shares up to the maximum annual plan rate for each class. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31 for each fund. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Franklin California Franklin California Insured Tax-Free Intermediate-Term Income Fund Tax-Free Income Fund Reimbursement Plans: Class A 0.10 % 0.10 % Compensation Plans: Class C 0.65 % 0.65 % d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Funds. These charges are deducted from the proceeds of sales of fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds’ shares for the year: Franklin California Franklin California Franklin California Insured Tax-Free Intermediate-Term Tax-Exempt Income Fund Tax-Free Income Fund Money Fund Sales charges retained net of commissions paid to unaffiliated broker/dealers $ — $ $ — CDSC retained $ $ $ e. Transfer Agent Fees Each class of shares pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes’ aggregate net assets. For the year ended June 30, 2014, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Franklin California Franklin California Franklin California Insured Tax-Free Intermediate-Term Tax-Exempt Income Fund Tax-Free Income Fund Money Fund Transfer agent fees $ $ $ 58 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST NOTES TO FINANCIAL STATEMENTS f. Waiver and Expense Reimbursements In efforts to prevent a negative yield in the Franklin California Tax-Exempt Money Fund, Advisers has voluntarily agreed to waive or limit its fees, assume as its own expense certain expenses otherwise payable by the fund and if necessary, make a capital infusion into the fund. These waivers, expense reimbursements and capital infusions are voluntary and may be modified or discontinued by Advisers at any time, and without further notice. There is no guarantee that the fund will be able to avoid a negative yield. 4. Income Taxes For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At June 30, 2014, the capital loss carryforwards were as follows: Franklin California Franklin California Franklin California Insured Tax-Free Intermediate-Term Tax-Exempt Income Fund Tax-Free Income Fund Money Fund Capital loss carryforwards subject to expiration: 2015 $ — $ 1,083,972 $ — 2016 — 154,257 2,546 2017 1,446,203 5,166,158 — 2018 — 1,396,013 — 2019 7,062,310 2,006,118 — Capital loss carryforwards not subject to expiration: Short term 26,109,274 6,803,894 1,819 Long term 7,517,008 4,547,251 — Total capital loss carryforwards $ 42,134,795 $ 21,157,663 $ 4,365 The tax character of distributions paid during the years ended June 30, 2014 and 2013, was as follows: Franklin California Franklin California Insured Intermediate-Term Tax-Free Income Fund Tax-Free Income Fund Distributions paid from Tax exempt income $ At June 30, 2014, the cost of investments, net unrealized appreciation (depreciation), undistributed tax exempt income and undistributed short term and long term capital gains for income tax purposes were as follows: Franklin California Franklin California Franklin California Insured Tax-Free Intermediate-Term Tax-Exempt Income Fund Tax-Free Income Fund Money Fund Cost of investments 1,593,710,444 1,187,992,664 779,597,700 Unrealized appreciation 161,426,802 $ 83,936,720 $ — Unrealized depreciation (372,844 (9,206,784 ) — Net unrealized appreciation (depreciation) 161,053,958 $ 74,729,936 $ — Distributable earnings – undistributed tax exempt income 4,694,381 $ 1,292,517 $ — Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of bond discounts. franklintempleton.com Annual Report | 59 FRANKLIN CALIFORNIA TAX-FREE TRUST NOTES TO FINANCIAL STATEMENTS 5. Investment Transactions Purchases and sales of investments (excluding short term securities) for the year ended June 30, 2014, were as follows: Franklin California Franklin California Insured Tax-Free Intermediate-Term Income Fund Tax-Free Income Fund Purchases $ $ Sales $ $ 6. Shareholder Concentrations The Franklin California Tax-Exempt Money Fund has a concentration of shareholders holding a significant percentage of shares outstanding. Investment activities of these shareholders could have a material impact on the Fund. At June 30, 2014, the fund had two affiliated shareholders, one holding 51.16% and the other holding 19.95% and one unaffiliated shareholder holding 7.41% of the Funds outstanding shares. 7. Concentration of Risk Each of the Funds invests a large percentage of its total assets in obligations of issuers within California. Such concentration may subject the Funds to risks associated with industrial or regional matters, and economic, political or legal developments occurring within California. In addition, investments in these securities are sensitive to interest rate changes and credit risk of the issuer and may subject the funds to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. 8. Credit Facility The Franklin California Insured Tax-Free Income Fund and Franklin Intermediate-Term Tax-Free Income Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which matures on February 13, 2015. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the funds shall, in addition to interest charged on any borrowings made by the funds and other costs incurred by the funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statements of Operations. During the year ended June 30, 2014, the funds did not use the Global Credit Facility. 60 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST NOTES TO FINANCIAL STATEMENTS 9. Fair Value Measurements The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2 inputs. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At June 30, 2014, all of the Fund’s investments in financial instruments carried at fair value were valued using Level 2 inputs. 10. New Accounting Pronouncements In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 11. Money Fund Reform In July 2014, the Securities and Exchange Commission (SEC) adopted amendments to the rules that govern money market mutual funds under the 1940 Act, to reform the structure and operations of these funds. The amendments will require certain money market funds to sell and redeem shares at prices based on their market value (a floating net asset value). It will also allow money market funds to impose liquidity fees and suspend redemptions temporarily, and will impose new requirements related to diversification, stress testing, and disclosure. Management is currently evaluating the impact of these rule amendments. Compliance dates for the various amendments range from 9 months for certain requirements to two years. 12. Subsequent Events The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure other than those already disclosed in the financial statements. franklintempleton.com Annual Report | 61 FRANKLIN CALIFORNIA TAX-FREE TRUST NOTES TO FINANCIAL STATEMENTS Abbreviations Selected Portfolio 1915 Act Improvement Bond Act of 1915 MF Multi-Family ABAG The Association of Bay Area Governments MFH Multi-Family Housing ACA American Capital Access Holdings Inc. MFHR Multi-Family Housing Revenue AD Assessment District MFMR Multi-Family Mortgage Revenue AGMC Assured Guaranty Municipal Corp. MFR Multi-Family Revenue AMBAC American Municipal Bond Assurance Corp. MTA Metropolitan Transit Authority BART Bay Area Rapid Transit MUD Municipal Utility District BHAC Berkshire Hathaway Assurance Corp. NATL National Public Financial Guarantee Corp. CDA Community Development Authority/Agency NATL RE National Public Financial Guarantee Corp. Reinsured CFD Community Facilities District PBA Public Building Authority COP Certificate of Participation PCFA Pollution Control Financing Authority CRDA Community Redevelopment Authority/Agency PCR Pollution Control Revenue ETM Escrow to Maturity PFA Public Financing Authority FGIC Financial Guaranty Insurance Co. PFAR Public Financing Authority Revenue FHA Federal Housing Authority/Agency RDA Redevelopment Agency/Authority FHLMC Federal Home Loan Mortgage Corp. SFMR Single Family Mortgage Revenue FICO Financing Corp. TECP Tax-Exempt Commercial Paper FNMA Federal National Mortgage Association TRAN Tax and Revenue Anticipation Note GNMA Government National Mortgage Association UHSD Unified/Union High School District GO General Obligation USD Unified/Union School District HFAR Housing Finance Authority Revenue XLCA XL Capital Assurance ID Improvement District 62 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of The Franklin California Tax-Free Trust In our opinion, the accompanying statement of assets and liabilities, including the statement of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of the Franklin California Insured Tax-Free Income Fund, Franklin California Intermediate-Term Tax-Free Income Fund and Franklin California Tax-Exempt Money Fund (the funds constituting the Franklin California Tax-Free Trust, hereafter referred to as the Funds) at June 30, 2014, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at June 30, 2014 by correspondence with the custodian, transfer agent and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California August 15, 2014 franklintempleton.com Annual Report | 63 FRANKLIN CALIFORNIA TAX-FREE TRUST Tax Information (unaudited) Under Section 852(b)(5)(A) of the Internal Revenue Code, the Funds hereby report 100% of the distributions paid from net investment income as exempt-interest dividends for the fiscal year ended June 30, 2014. A portion of the Funds exempt-interest dividends may be subject to the federal alternative minimum tax. By mid-February 2015, shareholders will be notified of amounts for use in preparing their 2014 income tax returns. 64 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Trust, principal occupations during at least the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that person’s successor is elected and qualified. Independent Board Members Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Harris J. Ashton (1932) Trustee Since 1985 138 Bar-S Foods (meat packing company) One Franklin Parkway (1981-2010). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Director of various companies; and formerly, Director, RBC Holdings, Inc. (bank holding company) (until 2002); and President, Chief Executive Officer and Chairman of the Board, General Host Corporation (nursery and craft centers) (until 1998). Sam Ginn (1937) Trustee Since 2007 112 ICO Global Communications One Franklin Parkway (Holdings) Limited (satellite company) San Mateo, CA 94403-1906 (2006-2010), Chevron Corporation (global energy company) (1989-2009), Hewlett-Packard Company (technology company) (1996-2002), Safeway, Inc. (grocery retailer) (1991-1998) and TransAmerica Corporation (insurance company) (1989-1999). Principal Occupation During at Least the Past 5 Years: Private investor; Chairman, First Responder Network Authority (FirstNet) (interoperable wireless broadband network) (2012-present); and formerly, Chairman of the Board, Vodafone AirTouch, PLC (wireless company) (1999-2000); Chairman of the Board and Chief Executive Officer, AirTouch Communications (cellular communications) (1993-1998) and Pacific Telesis Group (telephone holding company) (1988-1994). Edith E. Holiday (1952) Trustee Since 2006 138 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas), H.J. Heinz San Mateo, CA 94403-1906 Company (processed foods and allied products) (1994-2013), RTI International Metals, Inc. (manufacture and distribution of titanium), Canadian National Railway (railroad) and White Mountains Insurance Group, Ltd. (holding company). Principal Occupation During at Least the Past 5 Years: Director or Trustee of various companies and trusts; and formerly, Assistant to the President of the United States and Secretary of the Cabinet (1990-1993); General Counsel to the United States Treasury Department (1989-1990); and Counselor to the Secretary and Assistant Secretary for Public Affairs and Public Liaison – United States Treasury Department (1988-1989). J. Michael Luttig (1954) Trustee Since 2009 138 Boeing Capital Corporation One Franklin Parkway (aircraft financing) (2006-2013). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Executive Vice President, General Counsel and member of the Executive Council, The Boeing Company (aerospace company); and formerly, Federal Appeals Court Judge, U.S. Court of Appeals for the Fourth Circuit (1991-2006). franklintempleton.com Annual Report | 65 FRANKLIN CALIFORNIA TAX-FREE TRUST Independent Board Members (continued) Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Frank A. Olson (1932) Trustee Since 2007 138 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas) (1998-2013). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Chairman Emeritus, The Hertz Corporation (car rental) (since 2000) (Chairman of the Board (1980-2000) and Chief Executive Officer (1977-1999)); and formerly, Chairman of the Board, President and Chief Executive Officer, UAL Corporation (airlines) (1987-1991). Larry D. Thompson (1945) Trustee Since 2007 138 Cbeyond, Inc. (business communi- One Franklin Parkway cations provider) (2010-2012), The San Mateo, CA 94403-1906 Southern Company (energy company) (2010-2012) and Graham Holdings Company ( formerly, The Washington Post Company) (education and media organization). Principal Occupation During at Least the Past 5 Years: Executive Vice President – Government Affairs, General Counsel and Corporate Secretary, PepsiCo, Inc. (consumer products) (2012-present); and formerly, John A. Sibley Professor of Corporate and Business Law, University of Georgia School of Law (2011-2012); Senior Vice President – Government Affairs, General Counsel and Secretary, PepsiCo, Inc. (2004-2011); Senior Fellow of The Brookings Institution (2003-2004); Visiting Professor, University of Georgia School of Law (2004); and Deputy Attorney General, U.S. Department of Justice (2001-2003). John B. Wilson (1959) Lead Trustee since 112 None One Franklin Parkway Independent 2006 and Lead San Mateo, CA 94403-1906 Trustee Independent Trustee since 2008 Principal Occupation During at Least the Past 5 Years: President, Staples Europe (office supplies) (2012-present); President and Founder, Hyannis Port Capital, Inc. (real estate and private equity investing); serves on private and non-profit boards; and formerly, Chief Operating Officer and Executive Vice President, Gap, Inc. (retail) (1996-2000); Chief Financial Officer and Executive Vice President – Finance and Strategy, Staples, Inc. (1992-1996); Senior Vice President – Corporate Planning, Northwest Airlines, Inc. (airlines) (1990-1992); and Vice President and Partner, Bain & Company (consulting firm) (1986-1990). Interested Board Members and Officers Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Gregory E. Johnson (1961) Trustee Since 2007 148 None One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Chairman of the Board, Member – Office of the Chairman, Director, President and Chief Executive Officer, Franklin Resources, Inc.; officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 44 of the investment companies in Franklin Templeton Investments; and Chairman, Investment Company Institute. 66 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST Interested Board Members and Officers (continued) Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Rupert H. Johnson, Jr. (1940) Chairman of Chairman of the 138 None One Franklin Parkway the Board and Board and Trustee San Mateo, CA 94403-1906 Trustee since 2013 Principal Occupation During at Least the Past 5 Years: Vice Chairman, Member – Office of the Chairman and Director, Franklin Resources, Inc.; Director, Franklin Advisers, Inc.; Senior Vice President, Franklin Advisory Services, LLC; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 41 of the investment companies in Franklin Templeton Investments. Sheila Amoroso (1959) Vice President Since 1999 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of seven of the investment companies in Franklin Templeton Investments. Alison E. Baur (1964) Vice President Since 2012 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Deputy General Counsel, Franklin Templeton Investments; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Rafael R. Costas, Jr. (1965) Vice President Since 1999 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of seven of the investment companies in Franklin Templeton Investments. Laura F. Fergerson (1962) Chief Executive Since 2009 Not Applicable Not Applicable One Franklin Parkway Officer – San Mateo, CA 94403-1906 Finance and Administration Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Templeton Services, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Gaston Gardey (1967) Treasurer, Since 2009 Not Applicable Not Applicable One Franklin Parkway Chief Financial San Mateo, CA 94403-1906 Officer and Chief Accounting Officer Principal Occupation During at Least the Past 5 Years: Director, Fund Accounting, Franklin Templeton Investments; and officer of 27 of the investment companies in Franklin Templeton Investments. franklintempleton.com Annual Report | 67 FRANKLIN CALIFORNIA TAX-FREE TRUST Interested Board Members and Officers (continued) Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Aliya S. Gordon (1973) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Litigation Associate, Steefel, Levitt & Weiss, LLP (2000-2004). Steven J. Gray (1955) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Vice President, Franklin Templeton Distributors, Inc. and Franklin Alternative Strategies Advisers, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Selena L. Holmes (1965) Vice President Since 2012 Not Applicable Not Applicable 100 Fountain Parkway – AML St. Petersburg, FL 33716-1205 Compliance Principal Occupation During at Least the Past 5 Years: Director, Global Compliance Monitoring; Deputy Chief Compliance Officer, Franklin Alternative Strategies Advisers, LLC; Vice President, Franklin Templeton Companies, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Christopher J. Molumphy President and Since 2010 Not Applicable Not Applicable Chief Executive One Franklin Parkway Officer – San Mateo, CA 94403-1906 Investment Management Principal Occupation During at Least the Past 5 Years: Director and Executive Vice President, Franklin Advisers, Inc.; Executive Vice President, Franklin Templeton Institutional, LLC; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 22 of the investment companies in Franklin Templeton Investments. Kimberly H. Novotny (1972) Vice President Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Associate General Counsel, Franklin Templeton Investments; Vice President and Secretary, Fiduciary Trust International of the South; Vice President, Templeton Investment Counsel, LLC; Assistant Secretary, Franklin Resources, Inc.; and officer of 46 of the investment companies in Franklin Templeton Investments. Robert C. Rosselot (1960) Chief Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Compliance Fort Lauderdale, FL 33301-1923 Officer Principal Occupation During at Least the Past 5 Years: Director, Global Compliance, Franklin Templeton Investments; Vice President, Franklin Templeton Companies, LLC; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Senior Associate General Counsel, Franklin Templeton Investments (2007-2013); and Secretary and Vice President, Templeton Group of Funds (2004-2013). 68 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST Interested Board Members and Officers (continued) Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Karen L. Skidmore (1952) Vice President Since 2006 Not Applicable Not Applicable One Franklin Parkway and Secretary San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; and officer of 46 of the investment companies in Franklin Templeton Investments. Craig S. Tyle (1960) Vice President Since 2005 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: General Counsel and Executive Vice President, Franklin Resources, Inc.; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Thomas Walsh (1961) Vice President Since 1999 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of seven of the investment companies in Franklin Templeton Investments. Lori A. Weber (1964) Vice President Since 2011 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Assistant Secretary, Franklin Resources, Inc.; Vice President and Secretary, Templeton Investment Counsel, LLC; Vice President, Fiduciary Trust International of the South; and officer of 46 of the investment companies in Franklin Templeton Investments. *We base the number of portfolios on each separate series of the U.S. registered investment companies within the Franklin Templeton Investments fund complex. These portfolios have a common investment manager or affiliated investment managers. **Gregory E. Johnson is considered to be an interested person of the Fund under the federal securities laws due to his position as an officer and director of Franklin Resources, Inc. (Resources), which is the parent company of the Fund’s investment manager and distributor. Rupert H. Johnson, Jr. is considered to be an interested person of the Fund under the federal securities laws due to his position as officer and director and major shareholder of Resources. Note 1: Rupert H. Johnson, Jr. is the uncle of Gregory E. Johnson. Note 2: Officer information is current as of the date of this report. It is possible that after this date, information about officers may change. The Sarbanes-Oxley Act of 2002 and Rules adopted by the Securities and Exchange Commission require the Fund to disclose whether the Fund’s Audit Committee includes at least one member who is an audit committee financial expert within the meaning of such Act and Rules. The Fund’s Board has determined that there is at least one such financial expert on the Audit Committee and has designated John B. Wilson as its audit committee financial expert. The Board believes that Mr. Wilson qualifies as such an expert in view of his extensive business background and experience, including service as chief financial officer of Staples, Inc. from 1992 to 1996. Mr. Wilson has been a Member and Chairman of the Fund’s Audit Committee since 2006. As a result of such background and experience, the Board believes that Mr. Wilson has acquired an understanding of generally accepted accounting principles and financial statements, the general application of such principles in connection with the accounting estimates, accruals and reserves, and analyzing and evaluating financial statements that present a breadth and level of complexity of accounting issues generally comparable to those of the Fund, as well as an understanding of internal controls and procedures for financial reporting and an understanding of audit committee functions. Mr. Wilson is an independent Board member as that term is defined under the relevant Securities and Exchange Commission Rules and Releases. The Statement of Additional Information (SAI) includes additional information about the board members and is available, without charge, upon request. Shareholders may call (800) DIAL BEN/342-5236 to request the SAI. franklintempleton.com Annual Report | 69 FRANKLIN CALIFORNIA TAX-FREE TRUST Shareholder Information Board Review of Investment Management Agreement At a meeting held February 25, 2014, the Board of Trustees (Board), including a majority of non-interested or independent Trustees, approved renewal of the investment management agreement for each of the separate tax-exempt funds within the Trust (Fund(s)). In reaching this decision, the Board took into account information furnished throughout the year at regular Board meetings, as well as information prepared specifically in connection with the annual renewal review process. Information furnished and discussed throughout the year included investment performance reports and related financial information for each Fund, along with periodic reports on expenses, shareholder services, legal and compliance matters, pricing and other services provided by the Investment Manager (Manager) and its affiliates. Information furnished specifically in connection with the renewal process included a report for each Fund prepared by Lipper, Inc. (Lipper), an independent organization, as well as additional material, including a Fund profitability analysis prepared by management. The Lipper reports compared each Fund’s investment performance and expenses with those of other mutual funds deemed comparable to the Fund as selected by Lipper. The Fund profitability analysis discussed the profitability to Franklin Templeton Investments from its overall U.S. fund operations, as well as on an individual fund-by-fund basis. Additional material accompanying such profitability analysis included information on a fund-by-fund basis listing portfolio managers and other accounts they manage, as well as information on management fees charged by the Manager and its affiliates to U.S. mutual funds and other accounts, including management’s explanation of differences where relevant. Such material also included a memorandum prepared by management describing project initiatives and capital investments relating to the services provided to the Funds by the Franklin Templeton Investments organization, as well as a memorandum relating to economies of scale and an analysis concerning transfer agent fees charged by an affiliate of the Manager. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. While the investment management agreements for all Funds were considered at the same Board meeting, the Board dealt with each Fund separately. In approving continuance of the investment management agreement for each Fund, the Board, including a majority of independent Trustees, determined that the existing management fee structure was fair and reasonable and that continuance of the investment management agreement was in the best interests of each Fund and its shareholders. While attention was given to all information furnished, the following discusses some primary factors relevant to the Board’s decision. NATURE, EXTENT AND QUALITY OF SERVICE. The Board was satisfied with the nature and quality of the overall services provided by the Manager and its affiliates to the Funds and their shareholders. In addition to investment performance and expenses discussed later, the Board’s opinion was based, in part, upon periodic reports furnished it showing that the investment policies and restrictions for each Fund were consistently complied with as well as other reports periodically furnished the Board covering matters such as the compliance of portfolio managers and other management personnel with the code of ethics adopted throughout the Franklin Templeton fund complex, the adherence to fair value pricing procedures established by the Board, and the accuracy of net asset value calculations. The Board also noted the extent of benefits provided Fund shareholders from being part of the Franklin Templeton family of funds, including the right to exchange investments between the same class of funds without a sales charge, the ability to reinvest Fund dividends into other funds and the right to combine holdings in other funds to obtain a reduced sales charge. Favorable consideration was given to management’s continual efforts and expenditures in establishing back-up systems and recovery procedures to function in the event of a natural disaster, it being noted that such systems and procedures had functioned well during the Florida hurricanes and blackouts experienced in previous years, and that those operations in the New York/New Jersey area ran smoothly during the period of the 2012 Hurricane Sandy. Consideration was also given to the experience of each Fund’s portfolio management team, the number of accounts managed and general method of compensation. In this latter respect, the Board noted that a primary factor in management’s determination of a portfolio manager’s bonus compensation was the relative investment performance of the funds he or she managed and that a portion of such bonus was required to be invested in a predesignated list of funds within such person’s fund management area so as to be aligned with the interests of shareholders. The Board also took into account the quality of transfer agent and shareholder services provided Fund shareholders by an affiliate of the Manager and the continual enhancements to the Franklin Templeton website. Particular attention was given to management’s conservative approach and diligent risk management procedures, including continual monitoring of counterparty credit risk and 70 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST SHAREHOLDER INFORMATION attention given to derivatives and other complex instruments. The Board also took into account, among other things, management’s efforts in establishing a global credit facility for the benefit of the Funds and other accounts managed by Franklin Templeton Investments to provide a source of cash for temporary and emergency purposes or to meet unusual redemption requests as well as the strong financial position of the Manager’s parent company and its commitment to the mutual fund business as evidenced by its subsidization of money market funds. INVESTMENT PERFORMANCE. The Board placed significant emphasis on the investment performance of each Fund in view of its importance to shareholders. While consideration was given to performance reports and discussions with portfolio managers at Board meetings during the year, particular attention in assessing performance was given to the Lipper reports furnished for the agreement renewals. The Lipper reports prepared for each individual Fund showed its investment performance in comparison with a performance universe selected by Lipper. The following summarizes the performance results for each of the Funds. Franklin California Insured Tax-Free Income Fund – The Lipper report for this Fund showed the investment performance of its Class A shares during 2013 and the previous 10 years ended December 31, 2013, in comparison with a performance universe consisting of all retail and institutional California municipal debt funds as selected by Lipper. The Lipper report showed that the Fund’s income return during 2013 and for the previous three-, five- and 10-year periods on an annualized basis was in the second-highest quintile of its performance universe. The Lipper report also showed that the Fund’s total return during 2013 was in the middle performing quintile of its performance universe, and on an annualized basis was in the second-highest quintile of such universe for the previous three-year period, the second-lowest quintile of such universe for the previous five-year period, and the second-highest quintile of such universe for the previous 10-year period. The Board was satisfied with the Fund’s comparative performance as set forth in the Lipper report and noted its income oriented investment objective. Franklin California Intermediate-Term Tax-Free Income Fund – The Lipper report for this Fund showed the investment performance of its Class A shares during 2013 and the previous 10 years ended December 31, 2013, in comparison with a performance universe consisting of all retail and institutional California intermediate municipal debt funds as selected by Lipper. Such Lipper report comparison showed that the Fund’s income return in 2013 was in the highest or best performing quintile of such universe, and on an annualized basis was also in the highest performing quintiles of such universe for the previous three-, five- and 10-year periods. The Lipper report showed that the Fund’s total return during 2013 was in the second-lowest quintile of its performance universe, but on an annualized basis was in the highest quintile of such universe for each of the previous three-, five- and 10-year periods. The Board was satisfied with the Fund’s comparative performance as set forth in the Lipper report and noted its income oriented investment objective. Franklin California Tax-Exempt Money Fund – The Lipper report for this Fund showed its investment performance during 2013 and the 10-year period ended December 31, 2013, in comparison to a performance universe consisting of all retail and institutional California tax-exempt money market funds as selected by Lipper. The Lipper report showed the Fund’s total return to be in the second-lowest quintile of its performance universe during 2013, and to be in the lowest quintile of such universe in each of the previous three- and five-year periods, and the second-lowest quintile in the previous 10-year period on an annualized basis. In discussing such performance, management explained that it reflected the Fund’s conservative policy of focusing on safety and liquidity by investing primarily in short-term securities, with its portfolio having no derivative holdings or investments in non-rated securities or securities subject to the alternative minimum tax, which generally offer higher yields. The Board found such performance acceptable in view of such factors, noting that the Fund’s expenses were subsidized by management to avoid net asset value falling below one dollar per share and that the median return within the Lipper performance universe for the one-year period was one basis point. COMPARATIVE EXPENSES. Consideration was given to a comparative analysis of the management fees and total expense ratio of each Fund compared with those of a group of other funds selected by Lipper as constituting its appropriate Lipper expense group. Lipper expense data is based upon information taken from each fund’s most recent annual report, which reflects historical asset levels that may be quite different from those currently existing, particularly in a period of market volatility. While recognizing such inherent limitation and the fact that expense ratios generally increase as assets decline and decrease as assets grow, the Board believed the independent analysis conducted by Lipper to be an appropriate measure of comparative expenses. In reviewing comparative costs, Lipper provides information on each Fund’s contractual investment management fee in comparison with the contractual investment franklintempleton.com Annual Report | 71 FRANKLIN CALIFORNIA TAX-FREE TRUST SHAREHOLDER INFORMATION management fee rate that would have been charged by other funds within its Lipper expense group assuming they were similar in size to the Fund, as well as the actual total expense ratio of the Fund in comparison with those of such group. The Lipper contractual investment management fee analysis includes administrative fees as being part of management fees, and total expenses, for comparative consistency, were shown by Lipper for Fund Class A shares in the case of Franklin California Insured Tax-Free Income Fund and Franklin California Intermediate-Term Tax-Free Income Fund. The Lipper report for Franklin California Insured Tax-Free Income Fund showed that both its contractual investment fee rate and its actual total expense ratio were below the median of its Lipper expense group. The Lipper report for Franklin California Intermediate-Term Tax-Free Income Fund also showed that both its contractual investment fee rate and its actual total expense ratio were below the median of its Lipper expense group. The Board was satisfied with the management fee and total expenses of these two Funds in comparison to their Lipper expense groups. The Lipper expense comparison for Franklin California Tax-Exempt Money Fund showed its contractual investment management fee to be less than one basis point higher than its Lipper expense group median, while its actual total expense ratio was below the median of such expense group. The Board was satisfied with the comparative expenses of this Fund as shown in the Lipper report, noting that the Fund’s expenses were subsidized by management. MANAGEMENT PROFITABILITY. The Board also considered the level of profits realized by the Manager and its affiliates in connection with the operation of each Fund. In this respect, the Board reviewed the Fund profitability analysis that addresses the overall profitability of Franklin Templeton’s U.S. fund business, as well as its profits in providing management and other services to each of the individual funds during the 12-month period ended September 30, 2013, being the most recent fiscal year-end for Franklin Resources, Inc., the Manager’s parent. In reviewing the analysis, the Board recognized that allocation methodologies are inherently subjective and various allocation methodologies may be reasonable while producing different results. In this respect, the Board noted that while management continually makes refinements to its methodologies in response to organizational and product related changes, the overall approach as defined by the primary drivers and activity measurements has remained consistent with that used in the Funds’ profitability report presentations from prior years. Additionally, the Funds’ independent registered public accounting firm had been engaged by the Manager to periodically review the reasonableness of the allocation methodologies to be used solely by the Funds’ Board in reference to the profitability analysis. In reviewing and discussing such analysis, management discussed with the Board its belief that costs incurred in establishing the infrastructure necessary for the type of mutual fund operations conducted by the Manager and its affiliates may not be fully reflected in the expenses allocated to each Fund in determining its profitability, as well as the fact that the level of profits, to a certain extent, reflected operational cost savings and efficiencies initiated by management. The Board also took into account management’s expenditures in improving shareholder services provided the Funds, as well as the need to implement systems and meet additional regulatory and compliance requirements resulting from statutes such as the Sarbanes-Oxley and Dodd-Frank Acts and recent SEC and other regulatory requirements. In addition, the Board considered a third-party study comparing the profitability of the Manager’s parent on an overall basis to other publicly held managers broken down to show profitability from management operations exclusive of distribution expenses, as well as profitability including distribution expenses. The Board also considered the extent to which the Manager and its affiliates might derive ancillary benefits from fund operations, including revenues generated from transfer agent services. Based upon its consideration of all these factors, the Board determined that the level of profits realized by the Manager and its affiliates from providing services to each Fund was not excessive in view of the nature, quality and extent of services provide, also noting with respect to Franklin California Tax-Exempt Money Fund that expenses were being subsidized by management. ECONOMIES OF SCALE. The Board also considered whether economies of scale are realized by the Manager as the Funds grow larger and the extent to which this is reflected in the level of management fees charged. While recognizing any precise determination is inherently subjective, the Board noted that based upon the Fund profitability analysis, it appeared as some funds get larger, at some point economies of scale do result in the Manager realizing a larger profit margin on management services provided such fund. The Board also noted that any economies of scale are shared with each of these Funds and their shareholders through management fee breakpoints existing in each of the Fund’s investment management agreements so that as a Fund grows in size, its effective management fee rate declines. The management fee structure, including administrative expenses for each Fund, provides for a fee of 0.625% on the first $100 million of net assets; 0.50% on the next $150 million of net assets; 0.45% on net assets in excess 72 | Annual Report franklintempleton.com FRANKLIN CALIFORNIA TAX-FREE TRUST SHAREHOLDER INFORMATION of $250 million; with additional breakpoints thereafter beginning at the $7.5 billion net asset level. At December 31, 2013, the net assets of Franklin California Insured Tax-Free Income Fund stood at approximately $1.8 billion, and those of Franklin California Intermediate-Term Tax-Free Income Fund and Franklin California Tax-Exempt Money Fund were approximately $1.2 billion and $670 million, respectively. In discussing these fee levels, management’s position was that the existing fee rate reaches a low level quickly, which anticipates economies of scale as assets grow, and in support of such position pointed out the effective management fee rate and low total actual expense comparisons for these Funds within their Lipper expense groups as previously discussed under “Comparative Expenses.” The Board believed that to the extent economies of scale may be realized by the Manager and its affiliates, the schedule of fees under the investment management agreement for these three Funds provides a sharing of benefits with each Fund and its shareholders. The Board also noted the fact that management was subsidizing the expenses of Franklin California Tax-Exempt Money Fund. Proxy Voting Policies and Procedures The Trust’s investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trust’s complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trust’s proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commission’s website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commission’s website at sec.gov. The filed form may also be viewed and copied at the Commission’s Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports and Prospectuses You will receive each Fund’s financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called “householding,” will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. franklintempleton.com Annual Report | 73 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. (a) Audit Fees The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant for the audit of the registrant’s annual financial statements or for services that are normally provided by the principal accountant in connection with statutory and regulatory filings or engagements were $95,209 for the fiscal year ended June 30, 2014 and $98,172 for the fiscal year ended June 30, 2013. (b) Audit-Related Fees There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant that are reasonably related to the performance of the audit of the registrant's financial statements and are not reported under paragraph (a) of Item 4. There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant's investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant that are reasonably related to the performance of the audit of their financial statements. (c) Tax Fees There were no fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant for tax compliance, tax advice and tax planning. The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant for tax compliance, tax advice and tax planning were $6,930 for the fiscal year ended June 30, 2014 and $4,600 for the fiscal year ended June 30, 2013. The services for which these fees were paid included technical tax consultation for capital gain tax reporting to foreign governments and requirements on local country’s self-certification forms. (d) All Other Fees The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant not reported in paragraphs (a)-(c) of Item 4 were $1,115 for the fiscal year ended June 30, 2014 and $0 for the fiscal year ended June 30, 2013. The services for which these fees were paid included review of materials provided to the fund Board in connection with the investment management contract renewal process. The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant other than services reported in paragraphs (a)-(c) of Item 4 were $158,621 for the fiscal year ended June 30, 2014 and $39,194 for the fiscal year ended June 30, 2013.
